As filed with the Securities and Exchange Commission on February 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell President DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. DoubleLine Total Return Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Security Description Rate Maturity Value $ Non-Agency Collateralized Mortgage Obligations - 36.2% Adjustable Rate Mortgage Trust, Series 2005-2-6M2 1.27% # 06/25/2035 Adjustable Rate Mortgage Trust, Series 2006-1-2A1 3.14% # 03/25/2036 Adjustable Rate Mortgage Trust, Series 2007-1-3A1 5.68% # 03/25/2037 Adjustable Rate Mortgage Trust, Series 2007-3-1A1 3.52% # ^ 11/25/2037 Aegis Asset Backed Securities Trust, Series 2003-2-M2 2.84% # 11/25/2033 Aegis Asset Backed Securities Trust, Series 2004-1-M2 2.32% # 04/25/2034 Aegis Asset Backed Securities Trust, Series 2004-2-M2 1.59% # 06/25/2034 American Home Mortgage Investment Trust, Series 2005-1-7A2 2.80% # 06/25/2045 American Home Mortgage Investment Trust, Series 2005-4-3A1 0.59% # 11/25/2045 American Home Mortgage Investment Trust, Series 2006-2-3A4 6.60% # 06/25/2036 American Home Mortgage Investment Trust, Series 2007-A-13A1 6.10% # ^ 01/25/2037 Amortizing Residential Collateral Trust, Series 2002-BC7-M1 1.49% # 10/25/2032 Argent Securities, Inc., Series 2004-W6-M1 0.84% # 05/25/2034 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2003-HE6-M1 1.27% # 11/25/2033 Asset Backed Securities Corporation Home Equity Loan Trust, Series 2004-HE3-M2 1.97% # 06/25/2034 Banc of America Alternative Loan Trust, Series 2005-10-4A1 5.75% 11/25/2035 Banc of America Alternative Loan Trust, Series 2005-5-2CB1 6.00% 06/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-2CB2 6.00% 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-6-4CB1 6.50% 07/25/2035 Banc of America Alternative Loan Trust, Series 2005-8-2CB1 6.00% 09/25/2035 Banc of America Alternative Loan Trust, Series 2006-5-CB14 6.00% # 06/25/2046 Banc of America Alternative Loan Trust, Series 2006-6-CB3 6.00% 06/25/2046 Banc of America Alternative Loan Trust, Series 2006-7-A4 6.00% # 10/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A1 6.21% #I/F I/O 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-8-1A2 0.74% # 11/25/2036 Banc of America Alternative Loan Trust, Series 2006-9-1CB1 6.00% 01/25/2037 Banc of America Alternative Loan Trust, Series 2007-2-2A1 6.00% 06/25/2037 Banc of America Commercial Mortgage, Inc., Series 2002-2-G 5.85% ^ 07/11/2043 Banc of America Commercial Mortgage, Inc., Series 2005-4-XP 0.19% # I/O 07/10/2045 Banc of America Commercial Mortgage, Inc., Series 2006-1-XP 0.17% # I/O 09/10/2045 Banc of America Commercial Mortgage, Inc., Series 2006-4-XP 0.41% # I/O 07/10/2046 Banc of America Commercial Mortgage, Inc., Series 2007-5-XW 0.42% # ^ I/O 02/10/2051 Banc of America Funding Corporation, Series 2005-6-2A9 5.50% 10/25/2035 Banc of America Funding Corporation, Series 2006-2-3A1 6.00% 03/25/2036 Banc of America Funding Corporation, Series 2006-2-4A1 22.03% #I/F 03/25/2036 Banc of America Funding Corporation, Series 2006-2-6A2 5.50% 03/25/2036 Banc of America Funding Corporation, Series 2006-3-6A1 6.31% # 03/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A5 6.04% # 10/25/2036 Banc of America Funding Corporation, Series 2006-7-T2A8 5.91% # 10/25/2036 Banc of America Funding Corporation, Series 2006-8T2-A8 6.10% # 10/25/2036 Banc of America Funding Corporation, Series 2006-B-7A1 5.63% # 03/20/2036 Banc of America Funding Corporation, Series 2006-D-6A1 5.32% # 05/20/2036 Banc of America Funding Corporation, Series 2006-G-2A1 0.50% # 07/20/2036 Banc of America Funding Corporation, Series 2006-H-3A1 5.98% # 09/20/2046 Banc of America Funding Corporation, Series 2007-1-TA10 5.84% # 01/25/2037 Banc of America Funding Corporation, Series 2007-3-TA1B 5.83% # 04/25/2037 Banc of America Funding Corporation, Series 2007-5-1A1 5.50% 07/25/2037 Banc of America Funding Corporation, Series 2009-R14-3A 15.97% # ^I/F 06/26/2035 Banc of America Funding Corporation, Series 2009-R15A-4A2 5.75% ^ 12/26/2036 Banc of America Funding Corporation, Series 2010-R1-3A 13.83% # ^I/F 07/26/2036 Banc of America Mortgage Securities, Inc., Series 2004-K-4A1 5.25% # 12/25/2034 Banc of America Mortgage Securities, Inc., Series 2006-1-A9 6.00% 05/25/2036 Banc of America Mortgage Securities, Inc., Series 2007-1-2A5 5.75% 01/25/2037 BCAP LLC Trust, Series 2007-AA2-2A7 6.00% 04/25/2037 BCAP LLC Trust, Series 2007-AA2-2A8 5.75% 04/25/2037 BCAP LLC Trust, Series 2008-RR3-A1B 6.62% # 10/25/2036 BCAP LLC Trust, Series 2010-RR10-5A1 7.64% # ^ 04/27/2037 BCAP LLC Trust, Series 2010-RR12-3A15 7.47% # ^ 08/26/2037 BCAP LLC Trust, Series 2010-RR5-2A3 6.10% # ^ 04/26/2037 BCRR Trust, Series 2010-LEAF-32A 4.23% ^ 12/22/2032 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-4-4A1 5.66% # 10/25/2046 Bear Stearns Alt-A Trust, Series 2006-6-2A1 5.02% # 11/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-1A 5.25% # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2005-AC2-2A1 5.25% # 04/25/2035 Bear Stearns Asset Backed Securities Trust, Series 2006-AC1-1A1 5.75% # 02/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A2A 6.00% 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A 6.50% 10/25/2036 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-23A1 5.50% # 10/25/2036 Bear Stearns Commercial Mortgage Securities, Inc., Series 2001-TOP2-C 6.83% # 02/15/2035 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 4.83% 08/15/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-BA5A-G 0.98% # ^ 09/15/2019 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-BA5A-H 1.23% # ^ 09/15/2019 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR3-A4 4.72% 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 5.47% # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR5-X2 0.86% # I/O 07/11/2042 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR6-X2 0.62% # I/O 11/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-T16-X2 0.77% # I/O 02/13/2046 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PW10-AM 5.45% # 12/11/2040 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR7-X2 0.18% # I/O 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AM 5.90% # 06/11/2050 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AMFL 0.94% # ^ 06/11/2050 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-T28-A2 5.59% 09/11/2042 Capital Trust, Series 2005-3A-A2 5.16% ^ 06/25/2035 CD Commercial Mortgage Trust, Series 2005-CD1-A2FL 0.40% # 07/15/2044 CD Commercial Mortgage Trust, Series 2006-CD2-AAB 5.37% # 01/15/2046 CD Commercial Mortgage Trust, Series 2007-CD4-ASB 5.28% 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP 0.18% # ^ I/O 11/15/2044 Centex Home Equity, Series 2004-A-AF5 5.43% # 01/25/2034 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-4-2M1 1.19% # 03/25/2033 Chase Mortgage Finance Corporation, Series 2005-A1-2A4 2.81% # 12/25/2035 Chase Mortgage Finance Corporation, Series 2007-S3-1A5 6.00% 05/25/2037 Chase Mortgage Finance Corporation, Series 2007-S3-2A1 5.50% 05/25/2037 Chase Mortgage Finance Corporation, Series 2007-S5-1A18 6.00% 07/25/2037 Chaseflex Trust, Series 2006-1-A2A 5.94% # 06/25/2036 Chaseflex Trust, Series 2006-1-A5 6.16% # 06/25/2036 Chaseflex Trust, Series 2006-2-A2B 0.49% # 09/25/2036 Chaseflex Trust, Series 2007-1-1A1 6.50% 02/25/2037 Chaseflex Trust, Series 2007-M1-2F4 6.35% # 08/25/2037 Citi Mortgage Alternative Loan Trust, Series 2006-A2-A2 6.00% 05/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A5-3A3 6.00% 10/25/2036 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A5 6.00% 01/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A7 6.00% 01/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A9 5.11% #I/F I/O 01/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A3-1A1 6.00% # 03/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A3-1A3 5.11% #I/F I/O 03/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A3-1A4 5.75% 03/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A5-1A11 6.00% 05/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A8-A1 6.00% I/O 10/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 5.50% 02/25/2035 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 6.04% # 09/25/2036 Citigroup Commercial Mortgage Trust, Series 2006-C4-ASB 5.73% # 03/15/2049 Citigroup Commercial Mortgage Trust, Series 2006-C5-AMP3 5.50% # ^ 10/15/2049 Citigroup Commercial Mortgage Trust, Series 2009-RR1-CA4B 5.32% # ^ 12/17/2049 Citigroup Mortgage Loan Trust, Inc., Series 2005-5-2A2 5.75% 08/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2005-9-21A1 5.50% 11/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2006-FX1-A6 5.85% # 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF1-A2D 5.92% # 03/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2D 6.16% # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-12-2A1 6.50% ^ 10/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-2-2A 6.00% 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2007-9-2A2 6.50% ^ 05/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2007-OPX1-A3A 5.97% # 01/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-1A1B 5.12% # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-2-5A1 5.50% # ^ 12/25/2035 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 11.65% # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 9.84% # ^ 12/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-76I2 1.00% ^ I/O 06/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-7A4 9.49% # ^ 06/25/2037 Commercial Mortgage Acceptance Corporation, Series 1998-C2-F 5.44% # ^ 09/15/2030 Commercial Mortgage Pass-Through Certificates, Series 2006-CN2A-A2FX 5.45% ^ 02/05/2019 Commercial Mortgage Pass-Through Certificates, Series 2007-C9-A2 5.81% # 12/10/2049 Countrywide Alternative Loan Trust, Series 2004-36CB-1A1 6.00% 02/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A1 0.79% # 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-2A2 4.71% #I/F I/O 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-20CB-4A1 5.25% 07/25/2020 Countrywide Alternative Loan Trust, Series 2005-26CB-A11 12.52% #I/F 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-1A2 1.04% # 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-60T1-A7 33.78% #I/F 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A14 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-64CB-1A4 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2005-73CB-1A5 1.09% # 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-73CB-1A6 4.41% #I/F I/O 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-79CB-A5 5.50% 01/25/2036 Countrywide Alternative Loan Trust, Series 2005-85CB-2A6 20.56% #I/F 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-86CB-A5 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2005-J10-1A11 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 0.99% # 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A15 5.50% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-1A3 5.50% 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J11-6A1 6.50% 09/25/2032 Countrywide Alternative Loan Trust, Series 2005-J13-2A5 0.77% # 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J13-2A6 4.73% #I/F I/O 11/25/2035 Countrywide Alternative Loan Trust, Series 2005-J1-7A1 5.50% 01/25/2020 Countrywide Alternative Loan Trust, Series 2005-J2-1A5 0.79% # 04/25/2035 Countrywide Alternative Loan Trust, Series 2005-J2-1A6 4.71% #I/F I/O 04/25/2035 Countrywide Alternative Loan Trust, Series 2006-12CB-A3 5.75% # 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-15CB-A1 6.50% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A12 0.89% # 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-18CB-A13 5.21% #I/F I/O 07/25/2036 Countrywide Alternative Loan Trust, Series 2006-19CB-A15 6.00% 08/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A11 5.75% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A14 6.86% #I/F I/O 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A22 6.00% 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-24CB-A5 0.89% # 06/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A17 6.25% 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 6.50% 09/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-1A2 6.25% 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A12 44.24% #I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-29T1-2A23 32.09% #I/F 10/25/2036 Countrywide Alternative Loan Trust, Series 2006-30T1-1A2 6.25% 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A1 0.96% # 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-32CB-A2 5.04% #I/F I/O 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-36T2-2A1 6.25% 12/25/2036 Countrywide Alternative Loan Trust, Series 2006-39CB-1A10 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A2 6.26% #I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-39CB-2A4 0.74% # 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A11 6.00% 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-40T1-1A4 5.16% #I/F I/O 01/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A4 0.89% # 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-45T1-1A5 5.11% #I/F I/O 02/25/2037 Countrywide Alternative Loan Trust, Series 2006-6CB-1A4 5.50% 05/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-1A3 5.50% 02/25/2036 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 6.00% 07/25/2036 Countrywide Alternative Loan Trust, Series 2007-11T1-A24 38.14% #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 0.74% # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 52.14% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 28.55% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A25 6.00% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-1A10 37.24% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-19-2A1 6.50% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 27.23% #I/F 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 7.00% 03/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A18 5.36% #I/F I/O 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-5CB-1A23 0.84% # 04/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A12 38.44% #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-8CB-A8 38.32% #I/F 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A4 0.79% # 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-1A5 5.21% #I/F I/O 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-2A1 6.00% 05/25/2037 Countrywide Alternative Loan Trust, Series 2007-9T1-3A1 5.50% 05/25/2022 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 5.43% # 04/25/2036 Countrywide Home Loans, Series 2002-32-2A6 5.00% 01/25/2018 Countrywide Home Loans, Series 2005-23-A1 5.50% 11/25/2035 Countrywide Home Loans, Series 2005-27-2A1 5.50% 12/25/2035 Countrywide Home Loans, Series 2005-28-A7 5.25% 01/25/2019 Countrywide Home Loans, Series 2005-HYB1-4A1 2.74% # 03/25/2035 Countrywide Home Loans, Series 2005-HYB8-1A1 2.57% # 12/20/2035 Countrywide Home Loans, Series 2005-J4-A5 5.50% 11/25/2035 Countrywide Home Loans, Series 2005-R1-1AF1 0.65% # ^ 03/25/2035 Countrywide Home Loans, Series 2005-R1-1AS 5.67% # ^ I/O 03/25/2035 Countrywide Home Loans, Series 2007-15-1A16 6.25% 09/25/2037 Countrywide Home Loans, Series 2007-18-1A1 6.00% 11/25/2037 Countrywide Home Loans, Series 2007-7-A2 5.75% 06/25/2037 Countrywide Home Loans, Series 2007-8-1A4 6.00% 01/25/2038 Countrywide Home Loans, Series 2007-9-A11 5.75% 07/25/2037 Countrywide Home Loans, Series 2007-J1-2A1 6.00% 02/25/2037 Countrywide Home Loans, Series 2007-J3-A1 0.79% # 07/25/2037 Countrywide Home Loans, Series 2007-J3-A2 5.21% #I/F I/O 07/25/2037 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-3-A4B 6.11% # 11/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2006-4-A6A 5.68% # 12/25/2036 Credit Suisse First Boston Mortgage Backed Trust, Series 2007-1-1A1A 5.90% # 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-F 6.56% ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CF2-G 6.93% ^ 02/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2001-CK3-E 7.29% # ^ 06/15/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2002-34-CB2 5.86% # 01/25/2033 Credit Suisse First Boston Mortgage Securities Corporation, Series 2002-CKN2-A3 6.13% 04/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2002-CKS4-A2 5.18% 11/15/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2003-CPN1-A2 4.60% 03/15/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2004-AR8-2A1 2.65% # 09/25/2034 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A4 5.50% 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 5.50% 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-12-7A1 7.00% 01/25/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-5-2A11 5.00% 07/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C1-ASP 0.31% # ^ I/O 02/15/2038 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C2-ASP 0.52% # ^ I/O 04/15/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C4-A3 5.12% # 08/15/2038 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-C4-ASP 0.21% # ^ I/O 08/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2005-1R-2A5 5.75% ^ 12/26/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-1-2A1 6.00% 02/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-3A1 6.50% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A1 0.99% # 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A2 5.01% #I/F I/O 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-2-5A4 6.00% 03/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-1A8 6.00% # 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-4-4A1 7.00% 05/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-1A4 6.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-6-3A1 7.00% 07/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-7-3A11 6.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-2A1 5.50% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 6.00% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-9-6A15 38.14% #I/F 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-TF2A-SVA1 0.51% # ^ 10/15/2021 Credit Suisse Mortgage Capital Certificates, Series 2007-1-1A4 6.13% # 02/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 6.00% 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 5.00% 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-5-2A5 5.00% 08/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-C1-ASP 0.38% # I/O 02/15/2040 Credit Suisse Mortgage Capital Certificates, Series 2009-1R-4A2 4.86% # ^ 07/20/2035 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 5.00% # ^ 01/27/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-2R-4A17 8.26% # ^ 03/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 10.59% # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-8A17 10.59% # ^ 06/26/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 8.89% # ^ 04/26/2037 Credit-Based Asset Servicing and Securitization LLC, Series 2005-CB6-A4 5.16% # 07/25/2035 Credit-Based Asset Servicing and Securitization LLC, Series 2007-MX1-A3 5.83% # ^ 12/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-4-A5 5.50% # 09/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-1A6 33.78% #I/F 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A1 0.49% # 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2005-5-2A2 5.01% #I/F I/O 11/25/2035 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB2-A2 6.16% # 06/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A1A 6.01% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3 5.90% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A3A1 5.90% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AB4-A6A1 5.87% # 10/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2006-AF1-A3 0.47% # 04/25/2036 Deutsche ALT-A Securities, Inc. Mortgage Loan Trust, Series 2007-1-1A2 0.45% # 08/25/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 11.73% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI1 11.72% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 14.07% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI1 18.52% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI3 12.18% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 11.73% # ^I/F 04/15/2036 DLJ Commercial Mortgage Corporation, Series 1998-CF1-B4 7.60% # ^ 02/15/2031 DLJ Commercial Mortgage Corporation, Series 2000-CKP1-B1 7.95% # 11/10/2033 Ellington Loan Acquisition Trust, Series 2007-1-A2A2 1.09% # ^ 05/27/2037 Extended Stay American Trust, Series 2010-ESHA-XA1 3.13% # ^ I/O 01/05/2013 Extended Stay American Trust, Series 2010-ESHA-XB1 1.17% # ^ I/O 01/05/2016 First Horizon Alternative Mortgage Securities, Series 2005-FA8-2A1 5.00% 11/25/2020 First Horizon Alternative Mortgage Securities, Series 2006-FA1-1A6 1.04% # 04/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 6.00% 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA7-A8 6.25% 12/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 5.50% 05/25/2035 First Horizon Alternative Mortgage Securities, Series 2007-FA3-A4 6.00% 06/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A13 6.25% 08/25/2037 First Horizon Alternative Mortgage Securities, Series 2007-FA4-1A5 6.25% 08/25/2037 First Horizon Asset Securities, Inc., Series 2005-6-1A1 5.50% 11/25/2035 First Union Commercial Mortgage Securities, Inc., Series 2000-C2-G 8.40% # 10/15/2032 First Union Commercial Mortgage Securities, Inc., Series 2001-C1-F 6.84% 03/15/2033 First Union Commercial Mortgage Securities, Inc., Series 2001-C4-K 6.00% ^ 12/12/2033 GE Capital Commercial Mortgage Corporation, Series 2002-1A-A3 6.27% 12/10/2035 GMAC Commercial Mortgage Securities, Inc., Series 2001-C1-D 7.03% # 04/15/2034 GMAC Commercial Mortgage Securities, Inc., Series 2003-C3-A3 4.65% 04/10/2040 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3-A4 4.55% 12/10/2041 GMAC Mortgage Corporation Loan Trust, Series 2004-J2-A6 16.18% #I/F 06/25/2034 Greenwich Capital Commercial Funding Corporation, Series 2003-C2-B 5.03% 01/05/2036 Greenwich Capital Commercial Funding Corporation, Series 2003-C2-C 5.07% # 01/05/2036 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-D 0.58% # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-G 0.75% # ^ 11/05/2019 GS Mortgage Securities Corporation, Series 2008-2R-1A1 7.50% # ^ 09/25/2036 GS Mortgage Securities Corporation II, Series 2006-GG6-XC 0.07% # ^ I/O 04/10/2038 GS Mortgage Securities Corporation II, Series 2011-GC3-X 1.16% # ^ I/O 03/10/2044 GSAA Home Equity Trust, Series 2005-12-AF3 5.07% # 09/25/2035 GSAA Home Equity Trust, Series 2005-7-AF2 4.48% # 05/25/2035 GSAA Home Equity Trust, Series 2005-7-AF3 4.75% # 05/25/2035 GSAA Home Equity Trust, Series 2006-10-AF3 5.98% # 06/25/2036 GSAA Home Equity Trust, Series 2006-10-AF4 6.30% # 06/25/2036 GSAA Home Equity Trust, Series 2006-15-AF4 5.96% # 09/25/2036 GSAA Home Equity Trust, Series 2006-18-AF3A 5.77% # 11/25/2036 GSAA Home Equity Trust, Series 2006-18-AF6 5.68% # 11/25/2036 GSAA Home Equity Trust, Series 2006-4-4A1 0.39% # 03/25/2036 GSAA Home Equity Trust, Series 2007-10-A1A 6.00% 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A 6.50% 11/25/2037 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AF 0.64% # ^ 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP2-1AS 5.27% # ^ I/O 03/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AF 0.64% # ^ 09/25/2035 GSMPS Mortgage Loan Trust, Series 2005-RP3-1AS 5.12% # ^ I/O 09/25/2035 GSR Mortgage Loan Trust, Series 2005-1F-3A3 6.00% 01/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A5 6.00% 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-3A9 6.61% #I/F I/O 07/25/2035 GSR Mortgage Loan Trust, Series 2005-6F-4A1 0.79% # 07/25/2035 GSR Mortgage Loan Trust, Series 2005-7F-3A1 0.79% # 09/25/2035 GSR Mortgage Loan Trust, Series 2005-8F-4A1 6.00% 11/25/2035 GSR Mortgage Loan Trust, Series 2006-1F-1A2 5.50% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A3 5.75% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-3A3 6.00% 02/25/2036 GSR Mortgage Loan Trust, Series 2006-9F-8A1 5.50% 08/25/2021 Gulf Stream Compass Ltd., Series 2002-1A-A 0.93% # ^ 12/19/2014 Harborview Mortgage Loan Trust, Series 2005-14-3A1A 2.75% # 12/19/2035 Home Equity Asset Trust, Series 2003-3-M1 1.58% # 08/25/2033 Home Equity Asset Trust, Series 2004-7-M2 1.28% # 01/25/2035 Homebanc Mortgage Trust, Series 2005-1-M2 0.78% # 03/25/2035 Homebanc Mortgage Trust, Series 2006-1-3A1 5.61% # 04/25/2037 HSI Asset Loan Obligation, Series 2006-2-2A1 5.50% 12/25/2021 HSI Asset Loan Obligation, Series 2007-AR1-3A1 6.12% # 01/25/2037 IMPAC Trust, Series 2002-9F-A1 5.22% # 12/25/2032 Indymac Mortgage Loan Trust, Series 2007-F2-1A2 6.00% 07/25/2037 Indymac Mortgage Loan Trust, Series 2007-F2-2A1 6.50% 07/25/2037 Jefferies & Company, Inc., Series 2010-R1-1A1 6.00% # ^ 03/26/2037 Jefferies & Company, Inc., Series 2010-R6-1A2 6.00% ^ 09/26/2037 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 6.00% 12/25/2035 JP Morgan Alternative Loan Trust, Series 2005-S1-2A9 6.00% 12/25/2035 JP Morgan Alternative Loan Trust, Series 2006-S1-1A8 5.75% 03/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 6.19% # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S4-A3A 5.78% # 12/25/2036 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-C1-F 6.90% # ^ 10/12/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIB2-C 6.74% # 04/15/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIBC-E 6.91% # 03/15/2033 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIBC-F 7.38% # 03/15/2033 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 4.66% 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A 4.16% ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-A5 4.65% 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CBX-X1 0.73% # ^ I/O 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-LDP3-X2 0.17% # I/O 08/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-LDP4-X1 0.12% # ^ I/O 10/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB14-X2 0.04% # I/O 12/12/2044 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-X2 0.50% # I/O 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X 0.74% # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-C1-ASB 5.86% 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-X 0.26% # I/O 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-X1 0.15% # ^ I/O 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-CCHP-A 2.60% # ^ 07/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-CCHP-B 3.50% # ^ 07/15/2028 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 2.19% ^ 11/13/2044 JP Morgan Commercial Mortgage Finance Corporation, Series 1997-C5-F 7.56% 09/15/2029 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 5.46% # 10/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2006-WF1-A5 6.41% # 07/25/2036 JP Morgan Mortgage Acquisition Corporation, Series 2007-CH1-AF5 5.84% # 11/25/2036 JP Morgan Mortgage Trust, Series 2003-A1-4A2 4.50% # 10/25/2033 JP Morgan Mortgage Trust, Series 2005-S2-2A13 5.50% 09/25/2035 JP Morgan Mortgage Trust, Series 2006-S2-3A3 6.00% 07/25/2036 JP Morgan Mortgage Trust, Series 2006-S4-A8 0.67% # 01/25/2037 JP Morgan Mortgage Trust, Series 2006-S4-A9 6.33% #I/F I/O 01/25/2037 JP Morgan Mortgage Trust, Series 2007-A2-2A1 3.91% # 04/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-1A9 6.00% 08/25/2037 JP Morgan Mortgage Trust, Series 2007-S3-2A2 5.50% 08/25/2022 JP Morgan Research Trust, Series 2010-1-1A4 6.00% ^ 02/26/2037 JP Morgan Research Trust, Series 2010-2-3A9 6.00% ^ 07/26/2036 JP Morgan Research Trust, Series 2010-8-2A3 4.50% # ^ 11/26/2034 LB-UBS Commercial Mortgage Trust, Series 2005-C1-XCP 0.75% # I/O 02/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C2-XCP 0.30% # I/O 04/15/2040 LB-UBS Commercial Mortgage Trust, Series 2005-C5-XCP 0.42% # I/O 09/15/2040 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL 0.29% # ^ I/O 11/15/2038 Lehman Mortgage Trust, Series 2005-2-3A5 5.50% 12/25/2035 Lehman Mortgage Trust, Series 2005-3-2A1 6.00% 01/25/2036 Lehman Mortgage Trust, Series 2005-3-2A3 5.50% 01/25/2036 Lehman Mortgage Trust, Series 2006-1-1A1 1.04% # 02/25/2036 Lehman Mortgage Trust, Series 2006-1-1A2 4.46% #I/F I/O 02/25/2036 Lehman Mortgage Trust, Series 2006-1-3A4 5.50% 02/25/2036 Lehman Mortgage Trust, Series 2006-4-1A3 5.11% #I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 6.00% 08/25/2036 Lehman Mortgage Trust, Series 2006-5-2A1 0.64% # 09/25/2036 Lehman Mortgage Trust, Series 2006-5-2A2 6.86% #I/F I/O 09/25/2036 Lehman Mortgage Trust, Series 2006-6-3A9 5.50% 10/25/2036 Lehman Mortgage Trust, Series 2006-7-2A2 0.74% # 11/25/2036 Lehman Mortgage Trust, Series 2006-7-2A5 6.26% #I/F I/O 11/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 29.33% #I/F 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A5 0.89% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-1A6 4.86% #I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A1 0.67% # 01/25/2037 Lehman Mortgage Trust, Series 2006-9-2A2 6.33% #I/F I/O 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 6.50% 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 5.75% 02/25/2037 Lehman Mortgage Trust, Series 2007-4-2A11 0.62% # 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A8 6.38% #I/F I/O 05/25/2037 Lehman Mortgage Trust, Series 2007-4-2A9 0.62% # 05/25/2037 Lehman Mortgage Trust, Series 2007-5-11A1 5.97% # 06/25/2037 Lehman Mortgage Trust, Series 2007-5-4A3 38.32% #I/F 08/25/2036 Lehman Mortgage Trust, Series 2007-5-7A3 7.50% 10/25/2036 Lehman Mortgage Trust, Series 2007-6-1A8 6.00% 07/25/2037 Lehman XS Trust, Series 2005-10-2A3B 5.55% # 01/25/2036 Lehman XS Trust, Series 2005-4-2A3A 5.00% # 10/25/2035 Lehman XS Trust, Series 2006-11-2A1 0.42% # 06/25/2046 Lehman XS Trust, Series 2006-5-2A4A 5.89% # 04/25/2036 Marathon Financing B.V., Series 2006-1A-A1 0.75% # ^ 10/05/2026 MASTR Adjustable Rate Mortgages Trust, Series 2005-2-2A1 2.38% # 03/25/2035 MASTR Alternative Loans Trust, Series 2005-2-3A1 6.00% 03/25/2035 MASTR Alternative Loans Trust, Series 2005-5-2A3 5.50% 07/25/2025 MASTR Alternative Loans Trust, Series 2005-6-1A5 5.50% 12/25/2035 MASTR Alternative Loans Trust, Series 2006-3-1A2 6.25% 07/25/2036 MASTR Alternative Loans Trust, Series 2007-1-1A5 5.75% 10/25/2036 MASTR Alternative Loans Trust, Series 2007-1-2A7 6.00% 10/25/2036 MASTR Asset Backed Securities Trust, Series 2003-OPT1-M3 4.42% # 12/25/2032 MASTR Asset Securitization Trust, Series 2003-1-30B2 5.75% 02/25/2033 MASTR Asset Securitization Trust, Series 2007-1-1A1 5.50% 11/25/2037 MASTR Asset Securitization Trust, Series 2007-1-1A3 6.25% 11/25/2037 MASTR Seasoned Securitization Trust, Series 2005-2-1A4 6.00% 10/25/2032 MASTR Seasoned Securitization Trust, Series 2005-2-2A1 0.69% # 10/25/2032 Merrill Lynch Mortgage Investors Trust, Series 1998-C1-IO 0.70% # I/O 11/15/2026 Merrill Lynch Mortgage Investors Trust, Series 2006-F1-1A2 6.00% 04/25/2036 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 5.24% # 11/12/2035 Merrill Lynch Mortgage Trust, Series 2004-BPC1-XP 0.87% # ^ I/O 10/12/2041 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 4.86% # 08/12/2039 Merrill Lynch Mortgage Trust, Series 2005-MCP1-XP 0.65% # I/O 06/12/2043 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL 0.40% # 12/12/2049 Morgan Stanley Capital, Inc., Series 1999-LIFE-G 6.97% # ^ 04/15/2033 Morgan Stanley Capital, Inc., Series 2002-HQ-F 6.84% # ^ 04/15/2034 Morgan Stanley Capital, Inc., Series 2003-NC6-M2 3.22% # 06/25/2033 Morgan Stanley Capital, Inc., Series 2004-HQ4-X2 0.33% # ^ I/O 04/14/2040 Morgan Stanley Capital, Inc., Series 2004-IQ8-A4 4.90% 06/15/2040 Morgan Stanley Capital, Inc., Series 2005-IQ10-AAB 5.18% # 09/15/2042 Morgan Stanley Capital, Inc., Series 2005-IQ9-X2 1.09% # ^ I/O 07/15/2056 Morgan Stanley Capital, Inc., Series 2005-RR6-A2FL 0.51% # ^ 05/24/2043 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL 0.53% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FX 5.60% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 0.23% # ^ I/O 12/12/2049 Morgan Stanley Mortgage Loan Trust, Series 2005-10-1A1 0.99% # 12/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2005-6AR-1A1 0.57% # 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-11-1A6 6.23% # 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-11-2A1 6.00% 08/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A3A 5.65% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-17XS-A6 5.58% # 10/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2006-2-2A3 5.75% 02/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A 5.68% # 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A4 6.00% 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2006-7-4A7 6.00% 06/25/2036 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 6.00% 10/25/2037 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A3 5.92% # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-1XS-2A4A 6.08% # 09/25/2046 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-1A2A 5.62% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A3S 5.86% # 01/25/2047 Morgan Stanley Mortgage Loan Trust, Series 2007-3XS-2A4S 5.96% # 01/25/2047 Morgan Stanley Re-Remic Trust, Series 2010-R9-1A 4.00% # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-1B 7.48% # ^ 08/26/2036 Morgan Stanley Re-Remic Trust, Series 2010-R9-3C 8.76% # ^ 11/26/2036 Morgan Stanley Re-Remic Trust, Series 2011-R1-1A 5.94% # ^ 02/26/2037 Multi Security Asset Trust, Series 2005-RR4A-A3 5.00% ^ 11/28/2035 New York Mortgage Trust, Series 2005-2-A 0.62% # 08/25/2035 Nomura Asset Acceptance Corporation, Series 2005-AP1-2A5 4.86% # 02/25/2035 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A2 6.16% # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AF1-1A3 6.41% # 05/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 5.52% # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-AP1-A3 5.65% # 01/25/2036 Nomura Asset Acceptance Corporation, Series 2006-WF1-A2 5.76% # 06/25/2036 Nomura Asset Securities Corporation, Series 1998-D6-A2 7.07% # 03/15/2030 Nomura Asset Securities Corporation, Series 1998-D6-A3 7.28% # 03/15/2030 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 5.80% # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 6.06% # 02/25/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 5.99% # 02/25/2037 Option One Mortgage Loan Trust, Series 2002-2-A 0.83% # 06/25/2032 Option One Mortgage Loan Trust, Series 2004-3-M3 0.94% # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-3A1 6.00% 05/25/2037 PHH Alternative Mortgage Trust, Series 2007-3-A2 0.48% # 07/25/2037 Popular ABS Mortgage Pass-Thru Trust, Series 2005-5-AF6 5.33% # 11/25/2035 Prime Mortgage Trust, Series 2006-1-2A5 6.00% 06/25/2036 Prime Mortgage Trust, Series 2006-DR1-2A1 5.50% ^ 05/25/2035 Prudential Commercial Mortgage Trust, Series 2003-PWR1-A1 3.67% 02/11/2036 Prudential Mortgage Capital Funding, LLC, Series 2001-ROCK-F 7.87% # ^ 05/10/2034 RBSGC Structured Trust, Series 2008-B-A1 6.00% ^ 06/25/2037 Renaissance Home Equity Loan Trust, Series 2006-1-AF6 5.75% # 05/25/2036 Renaissance Home Equity Loan Trust, Series 2006-4-AF4 5.47% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2006-4-AF5 5.69% # 01/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF2 5.68% # 06/25/2037 Renaissance Home Equity Loan Trust, Series 2007-2-AF5 6.20% # 06/25/2037 Residential Accredit Loans, Inc., Series 2004-QS15-A1 5.25% 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS12-A11 47.92% #I/F 08/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-1A6 5.50% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A1 0.99% # 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS13-2A2 4.76% #I/F I/O 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS14-2A1 6.00% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-2A 6.00% 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS15-3A 6.00% 10/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A1 0.99% # 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS16-A2 4.51% #I/F I/O 11/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A1 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A10 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A11 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A2 1.14% # 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A4 4.86% #I/F I/O 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS17-A6 6.00% 12/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 2005-QS5-A3 5.70% 04/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A1 0.79% # 06/25/2035 Residential Accredit Loans, Inc., Series 2005-QS9-A4 4.71% #I/F I/O 06/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 5.75% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-1A1 6.50% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS12-2A18 5.75% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS14-A18 6.25% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS15-A1 6.50% 10/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A10 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A11 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A7 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A8 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS16-A9 6.00% 11/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A4 6.00% 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS17-A5 6.00% 12/25/2036 Residential Accredit Loans, Inc., Series 2006-QS1-A6 40.61% #I/F 01/25/2036 Residential Accredit Loans, Inc., Series 2006-QS3-1A11 6.00% 03/25/2036 Residential Accredit Loans, Inc., Series 2006-QS4-A8 1.37% #I/F 04/25/2036 Residential Accredit Loans, Inc., Series 2006-QS5-A3 6.00% 05/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A1 6.00% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 5.26% #I/F I/O 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS9-1A6 5.01% #I/F I/O 07/25/2036 Residential Accredit Loans, Inc., Series 2007-QS1-1A2 5.16% #I/F I/O 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-1A4 6.00% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS1-2A10 6.00% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS2-A6 6.25% 01/25/2037 Residential Accredit Loans, Inc., Series 2007-QS3-A4 6.25% 02/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A1 5.50% 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A5 0.59% # 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS5-A8 6.41% #I/F I/O 03/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A13 52.55% #I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A45 5.75% 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A6 6.25% 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS6-A77 53.39% #I/F 04/25/2037 Residential Accredit Loans, Inc., Series 2007-QS7-2A1 6.75% 06/25/2037 Residential Accredit Loans, Inc., Series 2007-QS9-A33 6.50% 07/25/2037 Residential Asset Mortgage Products, Inc., Series 2004-RS4-AI6 5.07% # 04/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS5-AI6 5.55% # 05/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS7-AI6 5.22% # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RS8-AI4 5.06% # 06/25/2032 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 4.77% # 10/25/2032 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI6 4.72% # 07/25/2034 Residential Asset Mortgage Products, Inc., Series 2004-RZ2-AI4 5.35% # 02/25/2033 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 5.41% # 01/25/2035 Residential Asset Mortgage Products, Inc., Series 2006-RS5-A3 0.46% # 09/25/2036 Residential Asset Securities Corporation, Series 2002-KS1-AI6 6.08% # 06/25/2032 Residential Asset Securities Corporation, Series 2003-KS11-MI1 5.13% # 01/25/2034 Residential Asset Securities Corporation, Series 2006-KS4-A3 0.44% # 06/25/2036 Residential Asset Securitization Trust, Series 2005-A11-2A4 6.00% 10/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A7 4.71% #I/F I/O 11/25/2035 Residential Asset Securitization Trust, Series 2005-A12-A8 0.84% # 11/25/2035 Residential Asset Securitization Trust, Series 2005-A15-5A3 5.75% 02/25/2036 Residential Asset Securitization Trust, Series 2005-A7-A3 5.50% 06/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A11 6.00% 07/25/2035 Residential Asset Securitization Trust, Series 2005-A8CB-A2 4.71% #I/F I/O 07/25/2035 Residential Asset Securitization Trust, Series 2006-A10-A5 6.50% 09/25/2036 Residential Asset Securitization Trust, Series 2006-A1-1A3 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 2006-A12-A1 6.25% 11/25/2036 Residential Asset Securitization Trust, Series 2006-A1-3A2 6.00% 04/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A6 0.74% # 12/25/2036 Residential Asset Securitization Trust, Series 2006-A14C-2A7 6.26% #I/F I/O 12/25/2036 Residential Asset Securitization Trust, Series 2006-A2-A11 6.00% 01/25/2046 Residential Asset Securitization Trust, Series 2006-A4-2A5 6.00% 05/25/2036 Residential Asset Securitization Trust, Series 2006-A8-1A1 6.00% 08/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 27.23% #I/F 01/25/2046 Residential Asset Securitization Trust, Series 2007-A3-1A2 44.13% #I/F 04/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A4 5.81% #I/F I/O 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-1A6 0.69% # 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A3 6.00% 05/25/2037 Residential Asset Securitization Trust, Series 2007-A5-2A5 6.00% 05/25/2037 Residential Asset Securitization Trust, Series 2007-A7-A1 6.00% 07/25/2037 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 4.75% 09/25/2018 Residential Funding Mortgage Securities Trust, Series 2005-S9-A6 5.75% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2005-S9-A8 5.50% 12/25/2035 Residential Funding Mortgage Securities Trust, Series 2006-S5-A15 6.00% 06/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S1-A7 6.00% 01/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S2-A9 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 6.00% 03/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S4-A1 6.00% 04/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-SA1-4A 5.90% # 02/25/2037 Salomon Brothers Mortgage Securities, Series 2000-C3-F 7.60% # 12/18/2033 Sequoia Mortgage Trust, Series 2003-4-2A1 0.63% # 07/20/2033 Soundview Home Equity Loan Trust, Series 2007-1-2A1 0.38% # 03/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2004-12-8A 4.30% # 09/25/2034 Structured Asset Securities Corporation, Series 2003-18XS-A6 4.04% # 06/25/2033 Structured Asset Securities Corporation, Series 2003-24A-1A3 2.45% # 07/25/2033 Structured Asset Securities Corporation, Series 2003-35-1A1 5.14% # 12/25/2033 Structured Asset Securities Corporation, Series 2004-11XS-2A2 5.40% # 06/25/2034 Structured Asset Securities Corporation, Series 2004-22-A2 4.86% # 01/25/2035 Structured Asset Securities Corporation, Series 2005-10-1A1 5.75% 06/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A1 0.59% # 07/25/2035 Structured Asset Securities Corporation, Series 2005-14-1A4 23.22% #I/F 07/25/2035 Structured Asset Securities Corporation, Series 2005-15-1A1 5.50% 08/25/2035 Structured Asset Securities Corporation, Series 2005-3-1A6 5.75% 03/25/2035 Suntrust Alternative Loan Trust, Series 2005-1F-2A3 5.75% 12/25/2035 Suntrust Alternative Loan Trust, Series 2006-1F-1A3 6.00% 04/25/2036 Thornburg Mortgage Securities Trust, Series 2003-6-A2 1.29% # 12/25/2033 TIAA Real Estate CDO, Series 2002-1A-IIFL 1.55% # ^ 05/22/2037 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM 5.32% # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23-APB 5.45% 01/15/2045 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-4-5A1 5.50% 06/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB12 47.37% #I/F 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-5-CB6 0.89% # 07/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-6-2A7 5.50% 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-7-3CB 6.50% 08/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-9-CX 5.50% I/O 11/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A2 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A7 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-1A8 5.75% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB1 6.00% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-2CB6 6.00% 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-5-3A5 6.45% # 07/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-9-A7 5.93% # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR6-2A3 5.53% # 08/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-4-1A1 5.50% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-4-1A4 6.00% 06/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 37.72% #I/F 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A10 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA1-A5 6.00% 03/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A1 0.64% # 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-3A2 6.36% #I/F I/O 06/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-1A4 5.75% 07/25/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA3-4A3 6.50% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2005-4-A7 22.72% #I/F 04/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 2.72% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-1A4 18.58% #I/F 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 5.75% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-3-A6 5.50% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 5.75% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-2A2 5.50% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A1 0.69% # 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-6-2A2 6.81% #I/F I/O 05/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A1 0.00% P/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-9-2A2 6.00% I/O 08/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR4-2A1 5.62% # 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A18 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-2A11 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 6.00% 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-1A18 5.75% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-2-3A2 5.25% 03/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A6 23.31% #I/F 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A32 5.75% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A36 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A49 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A14 38.02% #I/F 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-2A2 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-AR9-A1 6.00% # 12/28/2037 WF-RBS Commercial Mortgage Trust, Series 2011-C4-XA 0.89% # ^ I/O 06/15/2044 Total Non-Agency Collateralized Mortgage Obligations (Cost $5,931,642,104) US Government / Agency Mortgage Backed Securities - 46.0% Federal Home Loan Mortgage Corporation, Pool C03490 4.50% 08/01/2040 Federal Home Loan Mortgage Corporation, Pool G01840 5.00% 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 5.00% 09/01/2038 Federal Home Loan Mortgage Corporation, Pool G06172 5.50% 12/01/2038 Federal Home Loan Mortgage Corporation, Pool U60299 4.00% 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2519-ZD 5.50% 11/15/2032 Federal Home Loan Mortgage Corporation, Series 2596-ZL 5.00% 04/15/2033 Federal Home Loan Mortgage Corporation, Series 2684-ZN 4.00% 10/15/2033 Federal Home Loan Mortgage Corporation, Series 2750-ZT 5.00% 02/15/2034 Federal Home Loan Mortgage Corporation, Series 2825-PZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 2898-JZ 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2899-AZ 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2909-Z 5.00% 12/15/2034 Federal Home Loan Mortgage Corporation, Series 2932-Z 5.00% 02/15/2035 Federal Home Loan Mortgage Corporation, Series 2990-JL 6.37% #I/F I/O 03/15/2035 Federal Home Loan Mortgage Corporation, Series 3002-SN 6.22% #I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3014-SJ 10.84% #I/F 08/15/2035 Federal Home Loan Mortgage Corporation, Series 3030-SL 5.82% #I/F I/O 09/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI 6.45% #I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3174-PZ 5.00% 01/15/2036 Federal Home Loan Mortgage Corporation, Series 3187-JZ 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3188-ZK 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-SE 6.22% #I/F I/O 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-Z 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3261-SA 6.15% #I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3275-SC 5.80% #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3315-HZ 6.00% 05/15/2037 Federal Home Loan Mortgage Corporation, Series 3351-ZC 5.50% 07/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI 5.77% #I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3369-Z 6.00% 09/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SI 5.90% #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS 5.37% #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG 5.37% #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3451-S 5.75% #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3455-SC 5.78% #I/F I/O 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3473-SM 5.79% #I/F I/O 07/15/2038 Federal Home Loan Mortgage Corporation, Series 3484-SE 5.57% #I/F I/O 08/15/2038 Federal Home Loan Mortgage Corporation, Series 3519-SD 5.27% #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB 5.92% # 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3530-GZ 4.50% 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3545-SA 5.87% #I/F I/O 06/15/2039 Federal Home Loan Mortgage Corporation, Series 3549-SA 5.52% #I/F I/O 07/15/2039 Federal Home Loan Mortgage Corporation, Series 3577-LS 6.92% #I/F I/O 08/15/2035 Federal Home Loan Mortgage Corporation, Series 3582-SA 5.72% #I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3583-GB 4.50% 10/15/2039 Federal Home Loan Mortgage Corporation, Series 3606-CS 6.07% #I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG 6.07% #I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3631-SE 6.12% #I/F I/O 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-SB 6.22% #I/F I/O 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3641-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3654-ZB 5.50% 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3667-SB 6.17% #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3688-CM 4.00% 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3702-SG 5.77% #I/F I/O 08/15/2032 Federal Home Loan Mortgage Corporation, Series 3704-EI 5.00% I/O 12/15/2036 Federal Home Loan Mortgage Corporation, Series 3712-SG 23.65% #I/F 08/15/2040 Federal Home Loan Mortgage Corporation, Series 3724-CM 5.50% 06/15/2037 Federal Home Loan Mortgage Corporation, Series 3741-SC 9.44% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3745-SY 9.44% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3747-KS 14.17% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3748-CS 9.46% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3752-BS 9.46% #I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-SL 5.36% #I/F 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3758-SM 9.46% #I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3764-S 9.34% #I/F 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3768-MS 9.46% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3771-AL 4.00% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-BY 3.50% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-DZ 4.50% 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-LB 4.00% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3779-SH 9.24% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA 3.50% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3780-BS 9.34% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3783-AC 4.00% 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3786-SG 8.94% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3788-AY 3.50% 01/15/2031 Federal Home Loan Mortgage Corporation, Series 3793-SA 9.24% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ 4.00% 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3796-CS 9.34% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3796-SK 9.34% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD 9.04% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3806-CZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB 3.50% 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3812-EY 3.50% 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ 4.50% 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3819-ZU 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY 3.50% 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW 12.37% #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3838-TS 8.30% #I/F 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-PZ 5.00% 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3843-SC 12.52% #I/F 04/15/2041 Federal Home Loan Mortgage Corporation, Series 3845-LS 12.52% #I/F 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA 5.50% 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3871-LZ 5.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3872-BA 4.00% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-EY 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-GY 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3877-ZU 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZG 4.00% 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3901-VZ 4.00% 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ 5.00% 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-ZE 5.00% 10/15/2034 Federal Home Loan Mortgage Corporation, Series 3919-KL 4.50% 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3919-ZJ 4.00% 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3924-US 9.02% #I/F 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3942-JZ 4.00% 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3946-SM 13.87% #I/F 10/15/2041 Federal Home Loan Mortgage Corporation, Series 3957-DZ 3.50% 11/15/2041 Federal Home Loan Mortgage Corporation, Series 3969-AB 4.00% 10/15/2033 Federal Home Loan Mortgage Corporation, Series 3982-AZ 3.50% 01/01/2042 Federal Home Loan Mortgage Corporation, Series R003-ZA 5.50% 10/15/2035 Federal National Mortgage Association, Series 2002-70-QZ 5.50% 11/25/2032 Federal National Mortgage Association, Series 2002-75-ZG 5.50% 11/25/2032 Federal National Mortgage Association, Series 2003-117-KS 6.81% #I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-129-ZT 5.50% 01/25/2034 Federal National Mortgage Association, Series 2003-29-ZL 5.00% 04/25/2033 Federal National Mortgage Association, Series 2003-64-ZG 5.50% 07/25/2033 Federal National Mortgage Association, Series 2003-84-PZ 5.00% 09/25/2033 Federal National Mortgage Association, Series 2003-92-PZ 5.00% 09/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 5.75% 08/25/2033 Federal National Mortgage Association, Series 2004-46-PJ 5.71% #I/F I/O 03/25/2034 Federal National Mortgage Association, Series 2004-51-XP 7.41% #I/F I/O 07/25/2034 Federal National Mortgage Association, Series 2004-W10-A6 5.75% 08/25/2034 Federal National Mortgage Association, Series 2004-W4-A5 5.50% 06/25/2034 Federal National Mortgage Association, Series 2005-107-EG 4.50% 01/25/2026 Federal National Mortgage Association, Series 2005-37-ZK 4.50% 05/25/2035 Federal National Mortgage Association, Series 2005-87-SE 5.76% #I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2005-87-SG 6.41% #I/F I/O 10/25/2035 Federal National Mortgage Association, Series 2006-101-SA 6.29% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI 6.03% #I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2006-56-SM 6.46% #I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2006-93-SN 6.31% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-116-BI 5.96% #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-2-SH 31.36% #I/F 08/25/2036 Federal National Mortgage Association, Series 2007-30-OI 6.15% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-30-SI 5.82% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-32-SG 5.81% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2007-57-SX 6.33% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2007-60-VZ 6.00% 07/25/2037 Federal National Mortgage Association, Series 2007-71-GZ 6.00% 07/25/2047 Federal National Mortgage Association, Series 2007-75-ID 5.58% #I/F I/O 08/25/2037 Federal National Mortgage Association, Series 2007-93-SB 3.86% #I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2007-9-SD 6.36% #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2008-29-ZA 4.50% 04/25/2038 Federal National Mortgage Association, Series 2008-48-SD 5.71% #I/F I/O 06/25/2037 Federal National Mortgage Association, Series 2008-53-LI 5.86% #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-57-SE 5.71% #I/F I/O 02/25/2037 Federal National Mortgage Association, Series 2008-61-SC 5.71% #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-62-SC 5.71% #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2008-65-SA 5.71% #I/F I/O 08/25/2038 Federal National Mortgage Association, Series 2008-81-LP 5.50% 09/25/2038 Federal National Mortgage Association, Series 2009-106-EZ 4.50% 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE 5.96% #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 2009-42-SI 5.71% #I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-42-SX 5.71% #I/F I/O 06/25/2039 Federal National Mortgage Association, Series 2009-48-WS 5.66% #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-49-S 6.46% #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-51-BZ 4.50% 07/25/2039 Federal National Mortgage Association, Series 2009-54-EZ 5.00% 07/25/2039 Federal National Mortgage Association, Series 2009-70-SA 5.51% #I/F I/O 09/25/2039 Federal National Mortgage Association, Series 2009-80-PM 4.50% 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z 4.50% 10/25/2039 Federal National Mortgage Association, Series 2009-85-ES 6.94% #I/F I/O 01/25/2036 Federal National Mortgage Association, Series 2009-90-IB 5.43% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2009-94-BC 5.00% 11/25/2039 Federal National Mortgage Association, Series 2010-101-SA 4.19% #I/F I/O 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZC 4.50% 09/25/2040 Federal National Mortgage Association, Series 2010-101-ZH 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-10-ZA 4.50% 02/25/2040 Federal National Mortgage Association, Series 2010-111-S 5.66% #I/F I/O 10/25/2050 Federal National Mortgage Association, Series 2010-116-Z 4.00% 10/25/2040 Federal National Mortgage Association, Series 2010-117-SA 4.21% #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD 4.21% #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-126-SU 52.03% #I/F 11/25/2040 Federal National Mortgage Association, Series 2010-126-SX 14.19% #I/F 11/25/2040 Federal National Mortgage Association, Series 2010-128-HZ 4.00% 11/25/2040 Federal National Mortgage Association, Series 2010-132-Z 4.50% 11/25/2040 Federal National Mortgage Association, Series 2010-137-VS 14.19% #I/F 12/25/2040 Federal National Mortgage Association, Series 2010-142-AV 4.00% 11/25/2029 Federal National Mortgage Association, Series 2010-150-ZA 4.00% 01/25/2041 Federal National Mortgage Association, Series 2010-153-VB 4.00% 05/25/2027 Federal National Mortgage Association, Series 2010-155-SA 9.46% #I/F 01/25/2041 Federal National Mortgage Association, Series 2010-16-SA 5.16% #I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-21-DZ 5.00% 03/25/2040 Federal National Mortgage Association, Series 2010-21-KS 4.66% #I/F I/O 03/25/2040 Federal National Mortgage Association, Series 2010-2-GS 6.16% #I/F I/O 12/25/2049 Federal National Mortgage Association, Series 2010-2-MS 5.96% #I/F I/O 02/25/2050 Federal National Mortgage Association, Series 2010-31-SA 4.71% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-31-VZ 4.00% 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS 4.64% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-ES 6.16% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SV 6.16% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-39-LS 18.83% #I/F 05/25/2040 Federal National Mortgage Association, Series 2010-46-MS 4.66% #I/F I/O 05/25/2040 Federal National Mortgage Association, Series 2010-49-ZW 4.50% 05/25/2040 Federal National Mortgage Association, Series 2010-4-SK 5.94% #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2010-58-ES 11.72% #I/F 06/25/2040 Federal National Mortgage Association, Series 2010-59-MS 5.48% #I/F I/O 06/25/2040 Federal National Mortgage Association, Series 2010-59-PS 6.16% #I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC 4.71% #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-60-VZ 5.00% 10/25/2039 Federal National Mortgage Association, Series 2010-61-EL 4.50% 06/25/2040 Federal National Mortgage Association, Series 2010-64-EZ 5.00% 06/25/2040 Federal National Mortgage Association, Series 2010-76-ZK 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-79-VZ 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-84-ZC 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZD 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-84-ZG 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-90-SA 5.56% #I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-94-Z 4.50% 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG 23.65% #I/F 09/25/2040 Federal National Mortgage Association, Series 2010-9-DS 5.01% #I/F I/O 02/25/2040 Federal National Mortgage Association, Series 2011-110-LS 9.56% #I/F 11/25/2041 Federal National Mortgage Association, Series 2011-111-EZ 5.00% 11/25/2041 Federal National Mortgage Association, Series 2011-111-VZ 4.00% 11/25/2041 Federal National Mortgage Association, Series 2011-11-SC 8.91% #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-127-PM 4.00% 12/25/2041 Federal National Mortgage Association, Series 2011-14-US 7.73% #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-16-AL 3.50% 03/25/2031 Federal National Mortgage Association, Series 2011-17-NY 3.50% 03/25/2031 Federal National Mortgage Association, Series 2011-17-SA 6.18% #I/F I/O 03/25/2041 Federal National Mortgage Association, Series 2011-18-S 8.89% #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-23-KS 8.71% #I/F 02/25/2041 Federal National Mortgage Association, Series 2011-25-KY 3.00% 04/25/2026 Federal National Mortgage Association, Series 2011-27-BS 8.46% #I/F 04/25/2041 Federal National Mortgage Association, Series 2011-29-AL 3.50% 04/25/2031 Federal National Mortgage Association, Series 2011-2-GZ 4.00% 02/25/2041 Federal National Mortgage Association, Series 2011-2-SC 9.06% #I/F 02/25/2041 Federal National Mortgage Association, Series 2011-2-VD 4.00% 07/25/2027 Federal National Mortgage Association, Series 2011-35-SE 8.36% #I/F 04/25/2041 Federal National Mortgage Association, Series 2011-36-VZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-37-Z 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-38-SC 8.31% #I/F 05/25/2041 Federal National Mortgage Association, Series 2011-39-CB 3.00% 05/25/2026 Federal National Mortgage Association, Series 2011-40-LZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-42-MZ 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-45-ZB 4.50% 05/25/2041 Federal National Mortgage Association, Series 2011-48-SC 8.61% #I/F 06/25/2041 Federal National Mortgage Association, Series 2011-60-EL 3.00% 07/25/2026 Federal National Mortgage Association, Series 2011-63-ZE 4.00% 08/25/2038 Federal National Mortgage Association, Series 2011-64-DB 4.00% 07/25/2041 Federal National Mortgage Association, Series 2011-72-LZ 5.50% 04/25/2037 Federal National Mortgage Association, Series 2011-74-KL 5.00% 06/25/2040 Federal National Mortgage Association, Series 2011-77-CZ 4.00% 08/25/2041 Federal National Mortgage Association, Series 2011-77-Z 3.50% 08/25/2041 Federal National Mortgage Association, Series 2011-87-US 13.14% #I/F 09/25/2041 Federal National Mortgage Association, Series 2011-8-AV 4.00% 01/25/2030 Federal National Mortgage Association, Series 2011-8-HS 9.01% #I/F 02/25/2041 Federal National Mortgage Association, Series 2011-99-DZ 5.00% 10/25/2041 Federal National Mortgage Association, Series 400-S4 5.16% #I/F I/O 11/25/2039 Federal National Mortgage Association Pass-Thru, Pool 555743 5.00% 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735382 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 5.00% 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735667 5.00% 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735893 5.00% 10/01/2035 Federal National Mortgage Association Pass-Thru, Pool 745275 5.00% 02/01/2036 Federal National Mortgage Association Pass-Thru, Pool 745571 4.00% 01/01/2019 Federal National Mortgage Association Pass-Thru, Pool 888695 5.00% 08/01/2037 Federal National Mortgage Association Pass-Thru, Pool 888968 5.00% 08/01/2035 Federal National Mortgage Association Pass-Thru, Pool 929321 5.50% 03/01/2038 Federal National Mortgage Association Pass-Thru, Pool 931104 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 975116 5.00% 05/01/2038 Federal National Mortgage Association Pass-Thru, Pool 995112 5.50% 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool 995203 5.00% 07/01/2035 Federal National Mortgage Association Pass-Thru, Pool 995849 5.00% 08/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB2123 4.00% 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 4.50% 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AB3850 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool AC1032 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD2177 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AD6438 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7018 5.00% 04/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD7859 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH1140 4.50% 12/01/2040 Federal National Mortgage Association Pass-Thru, Pool AH4437 4.00% 01/01/2041 Federal National Mortgage Association Pass-Thru, Pool AH7309 4.00% 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool AH9323 4.00% 04/01/2026 Federal National Mortgage Association Pass-Thru, Pool AJ1399 4.00% 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ7677 3.50% 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0264 4.50% 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0315 4.50% 01/01/2025 Federal National Mortgage Association Pass-Thru, Pool MA0353 4.50% 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0406 4.50% 05/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0445 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0459 4.00% 07/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0468 5.00% 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0502 4.00% 08/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0517 4.00% 09/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0534 4.00% 10/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0536 4.00% 10/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0580 4.00% 11/01/2020 Federal National Mortgage Association Pass-Thru, Pool MA0587 4.00% 12/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0616 4.00% 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool MA0871 4.00% 10/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0896 4.00% 11/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA3894 4.00% 09/01/2031 Government National Mortgage Association, Series 2003-67-SP 6.82% #I/F I/O 08/20/2033 Government National Mortgage Association, Series 2003-86-ZK 5.00% 10/20/2033 Government National Mortgage Association, Series 2004-49-Z 6.00% 06/20/2034 Government National Mortgage Association, Series 2004-80-PH 5.00% 07/20/2034 Government National Mortgage Association, Series 2004-83-CS 5.80% #I/F I/O 10/20/2034 Government National Mortgage Association, Series 2005-21-Z 5.00% 03/20/2035 Government National Mortgage Association, Series 2005-39-ZB 5.00% 07/20/2034 Government National Mortgage Association, Series 2006-24-CX 37.88% # 05/20/2036 Government National Mortgage Association, Series 2007-26-SJ 4.41% #I/F I/O 04/20/2037 Government National Mortgage Association, Series 2008-2-SM 6.22% #I/F I/O 01/16/2038 Government National Mortgage Association, Series 2008-42-AI 7.41% #I/F I/O 05/16/2038 Government National Mortgage Association, Series 2008-43-SH 6.05% #I/F I/O 05/20/2038 Government National Mortgage Association, Series 2008-51-SC 5.97% #I/F I/O 06/20/2038 Government National Mortgage Association, Series 2008-51-SE 5.97% #I/F I/O 06/16/2038 Government National Mortgage Association, Series 2008-82-SM 5.77% #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2008-83-SD 6.28% #I/F I/O 11/16/2036 Government National Mortgage Association, Series 2009-10-NS 6.37% #I/F I/O 02/16/2039 Government National Mortgage Association, Series 2009-24-SN 5.82% #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-31-ZM 4.50% 08/20/2038 Government National Mortgage Association, Series 2009-32-ZE 4.50% 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ 4.50% 05/20/2039 Government National Mortgage Association, Series 2009-41-ZQ 4.50% 06/16/2039 Government National Mortgage Association, Series 2009-48-Z 5.00% 06/16/2039 Government National Mortgage Association, Series 2009-50-KP 4.50% 06/20/2039 Government National Mortgage Association, Series 2009-69-TS 5.92% #I/F I/O 04/16/2039 Government National Mortgage Association, Series 2009-75-GZ 4.50% 09/20/2039 Government National Mortgage Association, Series 2009-87-IG 6.46% #I/F I/O 03/20/2037 Government National Mortgage Association, Series 2010-166-SJ 9.26% #I/F 12/20/2040 Government National Mortgage Association, Series 2010-25-ZB 4.50% 02/16/2040 Government National Mortgage Association, Series 2010-42-ES 5.40% #I/F I/O 04/20/2040 Government National Mortgage Association, Series 2010-61-AS 6.27% #I/F I/O 09/20/2039 Government National Mortgage Association, Series 2010-62-ZG 5.50% 05/16/2040 Government National Mortgage Association, Series 2011-12-PO 0.00% P/O 12/20/2040 Government National Mortgage Association, Series 2011-14-SM 9.13% #I/F 08/16/2040 Government National Mortgage Association, Series 2011-18-SN 8.93% #I/F 12/20/2040 Government National Mortgage Association, Series 2011-18-YS 8.93% #I/F 12/20/2040 Government National Mortgage Association, Series 2011-51-UZ 4.50% 04/20/2041 Government National Mortgage Association, Series 2011-71-ZA 4.50% 02/20/2041 Government National Mortgage Association, Series 2011-72-SK 5.87% #I/F I/O 05/20/2041 Total US Government / Agency Mortgage Backed Securities (Cost $6,673,493,439) Short Term Investments - 18.2% Fannie Mae Discount Note 0.00% 02/22/2012 Fannie Mae Discount Note 0.00% 02/29/2012 Fannie Mae Discount Note 0.00% 05/21/2012 Federal Home Loan Banks 0.63% 01/13/2012 Federal Home Loan Banks 0.09% 01/23/2012 Federal Home Loan Banks 0.13% 02/24/2012 Federal Home Loan Banks 1.13% 05/18/2012 Federal Home Loan Banks 1.38% 06/08/2012 Federal Home Loan Banks 1.88% 06/20/2012 Federal Home Loan Banks 0.33% 07/16/2012 Federal Home Loan Banks 0.25% 07/20/2012 Federal Home Loan Banks 0.25% 07/20/2012 Federal Home Loan Banks 0.40% 08/17/2012 Federal Home Loan Banks 0.16% 08/17/2012 Federal Home Loan Banks 0.22% 08/22/2012 Federal Home Loan Banks 0.23% 08/28/2012 Federal Home Loan Banks 0.20% 09/14/2012 Federal Home Loan Discount Note 0.00% 01/11/2012 Federal Home Loan Discount Note 0.00% 01/27/2012 Federal Home Loan Discount Note 0.00% 02/03/2012 Federal Home Loan Discount Note 0.00% 02/08/2012 Federal Home Loan Discount Note 0.00% 02/22/2012 Federal Home Loan Discount Note 0.00% 03/19/2012 Federal Home Loan Discount Note 0.00% 03/30/2012 Federal Home Loan Discount Note 0.00% 05/16/2012 Federal Home Loan Mortgage Corporation 5.75% 01/15/2012 Federal Home Loan Mortgage Corporation 4.75% 03/05/2012 Federal Home Loan Mortgage Corporation 2.13% 03/23/2012 Federal Home Loan Mortgage Corporation 1.75% 06/15/2012 Federal Home Loan Mortgage Corporation 5.13% 07/15/2012 Federal Home Loan Mortgage Corporation 1.13% 07/27/2012 Federal Home Loan MortgageAssociation 0.88% 01/12/2012 Federal Home Loan MortgageAssociation 6.13% 03/15/2012 Federal Home Loan MortgageAssociation 1.25% 06/22/2012 Freddie Mac Discount Notes 0.00% 06/12/2012 Fidelity Institutional Government Portfolio 0.01% 1 Total Short Term Investments (Cost $2,805,484,744) Total Investments - 100.4% (Cost $15,410,620,287) Liabilities in Excess of Other Assets - (0.4)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of December 31, 2011. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2011, the value of these securities amounted to $1,285,581,120 or 8.3% of net assets. 1 Seven-day yield as of December 31, 2011 I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates P/O Principal only security As of December 31, 2011, the cost basis of invesments for income tax purposes were as follows+: Tax Cost of Investments Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation (Depreciation) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. DoubleLine Core Fixed Income Fund Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Security Description Rate Maturity Value $ Non-Agency Collateralized Mortgage Obligations - 18.7% Adjustable Rate Mortgage Trust, Series 2007-3-1A1 3.52% # ^ 11/25/2037 Banc of America Commercial Mortgage, Inc., Series 2001-3-H 6.56% ^ 04/11/2037 Banc of America Commercial Mortgage, Inc., Series 2007-1-A4 5.45% 01/15/2049 Banc of America Funding Corporation, Series 2006-2-6A2 5.50% 03/25/2036 Banc of America Funding Corporation, Series 2006-6-1A2 6.25% 08/25/2036 Banc of America Mortgage Securities, Inc., Series 2004-8-4A1 5.50% 09/25/2024 BCAP LLC Trust, Series 2009-RR13-6A5 6.00% # ^ 04/26/2037 Bear Stearns Asset Backed Securities Trust, Series 2007-SD1-1A3A 6.50% 10/25/2036 Bear Stearns Commercial Mortgage Securities, Inc., Series 2001-TOP2-C 6.83% # 02/15/2035 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PW10-AM 5.45% # 12/11/2040 Bear Stearns Commercial Mortgage Securities, Inc., Series 2006-PW13-AM 5.58% # 09/11/2041 CD Commercial Mortgage Trust, Series 2006-CD3-AM 5.65% 10/15/2048 CD Commercial Mortgage Trust, Series 2007-CD4-A4 5.32% 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD4-ASB 5.28% 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP 0.18% # ^ I/O 11/15/2044 Chase Mortgage Finance Corporation, Series 2007-S3-2A1 5.50% 05/25/2037 Citi Mortgage Alternative Loan Trust, Series 2006-A2-A2 6.00% 05/25/2036 Citi Mortgage Alternative Loan Trust, Series 2006-A5-3A3 6.00% 10/25/2036 Citi Mortgage Alternative Loan Trust, Series 2007-A1-1A7 6.00% 01/25/2037 Citicorp Mortgage Securities, Inc., Series 2005-1-1A4 5.50% 02/25/2035 Citicorp Residential Mortgage Securities, Inc., Series 2006-2-A5 6.04% # 09/25/2036 Citigroup Commercial Mortgage Trust, Series 2005-C3-AM 4.83% # 05/15/2043 Citigroup Mortgage Loan Trust, Inc., Series 2006-WF2-A2C 5.85% # 05/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2008-AR4-2A1B 5.54% # ^ 11/25/2038 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-5A4 11.65% # ^ 11/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2010-8-6A4 9.84% # ^ 12/25/2036 Commercial Mortgage Asset Trust, Series 1999-C1-B 7.23% # 01/17/2032 Commercial Mortgage Pass-Through Certificates, Series 2006-C7-AM 5.78% # 06/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2010-C1-XPA 2.43% # ^ I/O 07/10/2046 Commercial Mortgage Pass-Through Certificates, Series 2011-THL-E 5.95% ^ 06/09/2028 Countrywide Alternative Loan Trust, Series 2005-20CB-1A1 5.50% 07/25/2035 Countrywide Alternative Loan Trust, Series 2005-28CB-3A6 6.00% 08/25/2035 Countrywide Alternative Loan Trust, Series 2005-46CB-A22 5.25% 10/25/2035 Countrywide Alternative Loan Trust, Series 2005-J10-1A13 0.99% # 10/25/2035 Countrywide Alternative Loan Trust, Series 2006-26CB-A9 6.50% 09/25/2036 Countrywide Alternative Loan Trust, Series 2007-12T1-A1 6.00% 06/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A1 0.74% # 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-16CB-2A2 52.14% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 28.55% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-18CB-2A17 6.00% 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A3 0.79% # 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-23CB-A4 6.21% #I/F I/O 09/25/2037 Countrywide Alternative Loan Trust, Series 2007-4CB-2A1 7.00% 03/25/2037 Countrywide Asset-Backed Certificates, Series 2005-13-AF3 5.43% # 04/25/2036 Countrywide Home Loans, Series 2002-32-2A6 5.00% 01/25/2018 Countrywide Home Loans, Series 2005-28-A7 5.25% 01/25/2019 Countrywide Home Loans, Series 2007-10-A5 6.00% 07/25/2037 Countrywide Home Loans, Series 2007-15-1A16 6.25% 09/25/2037 Countrywide Home Loans, Series 2007-3-A17 6.00% 04/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-10-5A5 5.50% 11/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 5.25% 09/25/2035 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-9A4 5.50% 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-4-7A1 5.50% 05/25/2021 Credit Suisse Mortgage Capital Certificates, Series 2006-7-1A3 5.00% 08/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AM 6.01% # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2007-1-3A1 6.00% 02/25/2022 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A1 5.00% 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2007-2-2A5 5.00% 03/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2010-4R-3A17 10.59% # ^ 06/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 11.73% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-4AI2 14.07% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 11.73% # ^I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA2-1A5 6.00% 05/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-RE1-A1 5.50% 05/25/2035 First Union Commercial Mortgage Securities, Inc., Series 2000-C2-G 8.40% # 10/15/2032 GE Capital Commercial Mortgage Corporation, Series 2005-C3-XP 0.09% # I/O 07/10/2045 GE Capital Commercial Mortgage Corporation, Series 2005-C4-AM 5.31% # 11/10/2045 GMAC Commercial Mortgage Securities, Inc., Series 2006-C1-AM 5.29% # 11/10/2045 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-D 0.58% # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2004-FL2A-F 0.67% # ^ 11/05/2019 Greenwich Capital Commercial Funding Corporation, Series 2007-GG9-A4 5.44% 03/10/2039 GS Mortgage Securities Corporation II, Series 2006-GG6-AM 5.62% # 04/10/2038 GS Mortgage Securities Corporation II, Series 2006-GG6-XC 0.07% # ^ I/O 04/10/2038 GS Mortgage Securities Corporation II, Series 2007-GG10-A4 5.79% # 08/10/2045 GSAA Home Equity Trust, Series 2005-7-AF5 4.61% # 05/25/2035 GSAA Home Equity Trust, Series 2006-4-4A1 0.39% # 03/25/2036 GSAA Home Equity Trust, Series 2007-10-A1A 6.00% 11/25/2037 GSAA Home Equity Trust, Series 2007-10-A2A 6.50% 11/25/2037 GSR Mortgage Loan Trust, Series 2006-2F-5A1 4.50% 01/25/2021 HSI Asset Loan Obligation, Series 2006-2-2A1 5.50% 12/25/2021 JP Morgan Alternative Loan Trust, Series 2006-S2-A4 6.19% # 05/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A4 6.31% # 08/25/2036 JP Morgan Alternative Loan Trust, Series 2006-S3-A6 6.12% # 08/25/2036 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2001-CIBC-E 6.91% # 03/15/2033 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-C3-A4 4.66% 01/15/2042 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-A4 5.55% 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB16-X2 0.50% # I/O 05/12/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-LDP8-X 0.74% # I/O 05/15/2045 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-C1-A4 5.72% 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB18-A4 5.44% 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CB20-A4 5.79% # 02/12/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC18-AM 5.47% # 06/12/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-A4 5.74% # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-CIBC19-AM 5.74% # 02/12/2049 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2009-IWST-XB 0.29% # ^I/F I/O 12/05/2027 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A2 3.36% # 11/13/2044 JP Morgan Mortgage Trust, Series 2007-S3-1A7 6.00% 08/25/2037 JP Morgan Research Trust, Series 2011-2-2A3 3.50% # ^ 07/26/2036 LB-UBS Commercial Mortgage Trust, Series 2004-C4-A3 5.35% # 06/15/2029 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XCL 0.29% # ^ I/O 11/15/2038 LB-UBS Commercial Mortgage Trust, Series 2006-C7-XW 0.66% # ^ I/O 11/15/2038 Leaf II Receivables Funding LLC, Series 2010-4-C 5.00% ^ 01/20/2019 Lehman Mortgage Trust, Series 2005-1-2A4 5.50% 11/25/2035 Lehman Mortgage Trust, Series 2006-3-1A5 6.00% 07/25/2036 Lehman Mortgage Trust, Series 2006-9-1A19 29.33% #I/F 01/25/2037 Lehman Mortgage Trust, Series 2007-10-2A1 6.50% 01/25/2038 Lehman Mortgage Trust, Series 2007-2-1A1 5.75% 02/25/2037 MASTR Alternative Loans Trust, Series 2005-2-3A1 6.00% 03/25/2035 MASTR Alternative Loans Trust, Series 2007-1-2A7 6.00% 10/25/2036 MASTR Asset Securitization Trust, Series 2003-2-30B2 5.75% 04/25/2033 MASTR Asset Securitization Trust, Series 2005-1-2A5 5.00% 05/25/2035 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 5.24% # 11/12/2035 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL 0.40% # 12/12/2049 Morgan Stanley Capital, Inc., Series 2004-HQ4-X2 0.33% # ^ I/O 04/14/2040 Morgan Stanley Capital, Inc., Series 2005-HQ7-AM 5.20% # 11/14/2042 Morgan Stanley Capital, Inc., Series 2005-IQ9-X2 1.09% # ^ I/O 07/15/2056 Morgan Stanley Capital, Inc., Series 2006-HQ9-AM 5.77% # 07/12/2044 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL 5.78% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-HQ12-A2FL 0.53% # 04/12/2049 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 0.23% # ^ I/O 12/12/2049 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 5.00% 11/25/2018 Morgan Stanley Mortgage Loan Trust, Series 2005-7-7A4 5.50% 11/25/2035 Morgan Stanley Mortgage Loan Trust, Series 2006-7-3A 5.68% # 06/25/2036 Morgan Stanley Re-Remic Trust, Series 2010-R6-5C 5.96% # ^ 05/26/2037 Nomura Asset Acceptance Corporation, Series 2006-AP1-A2 5.52% # 01/25/2036 Nomura Asset Securities Corporation, Series 1998-D6-A4 7.90% # 03/15/2030 Nomura Home Equity Loan, Inc., Series 2006-AF1-A2 5.80% # 10/25/2036 Nomura Home Equity Loan, Inc., Series 2007-1-1A1 6.06% # 02/25/2037 N-Star Real Estate CDO Ltd., Series 2004-2A-A1 0.64% # ^ 06/28/2039 Option One Mortgage Loan Trust, Series 2004-3-M3 0.94% # 11/25/2034 PHH Alternative Mortgage Trust, Series 2007-2-4A1 6.00% 05/25/2022 Residential Accredit Loans, Inc., Series 2004-QS15-A1 5.25% 11/25/2034 Residential Accredit Loans, Inc., Series 2005-QS14-3A3 6.00% 09/25/2035 Residential Accredit Loans, Inc., Series 2005-QS1-A5 5.50% 01/25/2035 Residential Accredit Loans, Inc., Series 2006-QS10-A4 5.75% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-1A15 6.00% 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS6-2A1 6.00% 06/25/2021 Residential Accredit Loans, Inc., Series 2007-QS3-A4 6.25% 02/25/2037 Residential Asset Mortgage Products, Inc., Series 2005-RS1-AI5 5.41% # 01/25/2035 Residential Asset Securitization Trust, Series 2005-A10-A3 5.50% 09/25/2035 Residential Asset Securitization Trust, Series 2005-A11-2A4 6.00% 10/25/2035 Residential Asset Securitization Trust, Series 2005-A7-A3 5.50% 06/25/2035 Residential Asset Securitization Trust, Series 2006-A6-1A1 6.50% 07/25/2036 Residential Asset Securitization Trust, Series 2006-R1-A1 27.23% #I/F 01/25/2046 Residential Funding Mortgage Securities Trust, Series 2006-S10-1A2 6.00% 10/25/2036 Residential Funding Mortgage Securities Trust, Series 2006-S11-A3 6.00% 11/25/2036 Residential Funding Mortgage Securities Trust, Series 2007-S2-A4 6.00% 02/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S3-1A4 6.00% 03/25/2037 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4-7A1 5.12% # 05/25/2036 Structured Asset Securities Corporation, Series 2003-35-1A1 5.14% # 12/25/2033 Structured Asset Securities Corporation, Series 2005-10-1A1 5.75% 06/25/2035 Structured Asset Securities Corporation, Series 2005-16-1A3 5.50% 09/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-A 0.64% # ^ 03/25/2035 Structured Asset Securities Corporation, Series 2005-RF1-AIO 5.43% # ^ I/O 03/25/2035 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22-AM 5.32% # 12/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25-AM 5.92% # 05/15/2043 Wachovia Bank Commercial Mortgage Trust, Series 2006-C27-XC 0.11% # ^ I/O 07/15/2045 Wachovia Bank Commercial Mortgage Trust, Series 2006-C29-IO 0.55% # I/O 11/15/2048 Washington Mutual Mortgage Pass-Through Certificates, Series 2005-1-2A 6.00% 03/25/2035 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-1-3A1 5.75% 02/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 5.77% # 10/25/2036 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-AR19-2A 2.47% # 01/25/2047 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-3-A6 6.00% 04/25/2037 Washington Mutual Mortgage Pass-Through Certificates, Series 2007-5-A11 37.72% #I/F 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2005-17-1A1 5.50% 01/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR14-A6 5.35% # 08/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2005-AR16-6A4 2.72% # 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-11-A19 6.00% 09/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-2-3A1 5.75% 03/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-7-2A1 6.00% 06/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A36 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-10-1A5 6.00% 07/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-11-A96 6.00% 08/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-14-1A1 6.00% 10/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-4-A16 5.50% 04/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-5-1A1 5.50% 05/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-7-A1 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-2A2 6.00% 07/25/2037 Total Non-Agency Collateralized Mortgage Obligations (Cost $295,544,493) US Corporate Bonds - 16.6% 3M Company, Series D 5.70% 03/15/2037 Alcoa, Inc. 6.15% 08/15/2020 Altria Group, Inc. 9.25% 08/06/2019 American Express Credit Corporation 2.75% 09/15/2015 Amgen, Inc. 3.88% 11/15/2021 Anheuser Busch Inbev Worldwide, Inc. 5.38% 11/15/2014 Arch Coal, Inc. 7.00% ^ 06/15/2019 Arrow Electronics, Inc. 3.38% 11/01/2015 AT&T, Inc. 5.35% 09/01/2040 BE Aerospace, Inc. 6.88% 10/01/2020 Becton Dickinson & Company 3.13% 11/08/2021 Berkshire Hathaway, Inc. 3.20% 02/11/2015 Biogen Idec, Inc. 6.88% 03/01/2018 Boeing Company 6.88% 03/15/2039 Boston Properties Ltd. Partnership 4.13% 05/15/2021 Calpine Corporation 7.88% ^ 07/31/2020 CCO Holdings LLC 6.50% 04/30/2021 Cinemark USA, Inc. 7.38% 06/15/2021 Citigroup, Inc. 6.00% 12/13/2013 Coca-Cola Company 1.80% 09/01/2016 Comcast Corporation 5.85% 11/15/2015 ConocoPhillips Company 6.50% 02/01/2039 Constellation Brands, Inc. 7.25% 05/15/2017 Copano Energy LLC 7.13% 04/01/2021 Crown Castle International Corporation 9.00% 01/15/2015 Daimler Finance North America LLC 1.88% ^ 09/15/2014 Delphi Corporation 5.88% ^ 05/15/2019 Devon Energy Corporation 6.30% 01/15/2019 DineEquity, Inc. 9.50% 10/30/2018 DIRECTV Holdings LLC 5.00% 03/01/2021 DISH DBS Corporation 7.75% 05/31/2015 Duke Energy Corporation 3.55% 09/15/2021 Ecolab, Inc. 2.38% 12/08/2014 El Paso Corporation 7.00% 06/15/2017 Equinix, Inc. 7.00% 07/15/2021 Felcor Lodging LP 6.75% 06/01/2019 First Data Corporation 11.25% 03/31/2016 Forest Oil Corporation 7.25% 06/15/2019 Frontier Communications Corporation 8.50% 04/15/2020 General Electric Capital Corporation 3.35% 10/17/2016 General Mills, Inc. 3.15% 12/15/2021 Halliburton Company 6.15% 09/15/2019 Hertz Corporation 7.50% 10/15/2018 Huntsman International LLC 5.50% 06/30/2016 IBM Corporation 1.95% 07/22/2016 Illinois Tool Works, Inc. 3.38% ^ 09/15/2021 Intel Corporation 3.30% 10/01/2021 International Lease Finance Corporation 8.63% 01/15/2022 Interpublic Group of Companies, Inc. 10.00% 07/15/2017 Iron Mountain, Inc. 7.75% 10/01/2019 JP Morgan Chase & Company 4.95% 03/25/2020 Kellogg Company 7.45% 04/01/2031 Kinder Morgan Energy Partners LP 6.95% 01/15/2038 Kraft Foods, Inc. 5.38% 02/10/2020 Kroger Company 5.50% 02/01/2013 Kroger Company 7.50% 01/15/2014 LINN Energy LLC 6.50% ^ 05/15/2019 Marathon Petroleum Corporation 5.13% 03/01/2021 Mattel, Inc. 2.50% 11/01/2016 Metlife, Inc. 6.38% 06/15/2034 Metlife, Inc. 5.70% 06/15/2035 Michaels Stores, Inc. 7.75% 11/01/2018 MidAmerican Energy Holdings Company 5.95% 05/15/2037 MidAmerican Energy Holdings Company 6.50% 09/15/2037 Motorola, Inc. 6.00% 11/15/2017 National Rural Utilities Cooperative Finance Corporation 10.38% 11/01/2018 News America, Inc. 6.65% 11/15/2037 Novartis Capital Corporation 4.40% 04/24/2020 Omnicom Group, Inc. 4.45% 08/15/2020 ONEOK Partners LP 6.13% 02/01/2041 PNC Funding Corporation 4.38% 08/11/2020 Procter & Gamble Company 5.55% 03/05/2037 Reynolds Group Issuer, Inc. 7.88% ^ 08/15/2019 Service Corporation International 6.75% 04/01/2015 SESI LLC 6.38% 05/01/2019 Simon Property Group LP 5.65% 02/01/2020 Southern Power Company, Series D 4.88% 07/15/2015 Southwest Airlines Company 5.25% 10/01/2014 Southwest Airlines Company 5.75% 12/15/2016 Southwest Airlines Company 5.13% 03/01/2017 Target Corporation 3.88% 07/15/2020 Time Warner Cable, Inc. 5.00% 02/01/2020 Transocean, Inc. 6.00% 03/15/2018 United Parcel Service, Inc. 5.13% 04/01/2019 United Parcel Service, Inc. 3.13% 01/15/2021 United Rentals, Inc. 8.38% 09/15/2020 Univision Communications, Inc. 6.88% ^ 05/15/2019 Valero Energy Corporation 6.13% 02/01/2020 Vulcan Materials Company 6.50% 12/01/2016 Wal-Mart Stores, Inc. 3.25% 10/25/2020 Waste Management, Inc. 6.13% 11/30/2039 WellPoint, Inc. 5.25% 01/15/2016 WellPoint, Inc. 5.88% 06/15/2017 Wells Fargo & Company 4.60% 04/01/2021 Wynn Las Vegas LLC 7.88% 11/01/2017 Xerox Corporation 5.50% 05/15/2012 Xerox Corporation 4.25% 02/15/2015 Total US Corporate Bonds (Cost $250,645,807) Foreign Corporate Bonds - 11.0% Abu Dhabi National Energy Company 5.88% ^ 12/13/2021 AES Andres Dominicana Ltd. 9.50% 11/12/2020 AES Gener S.A. 5.25% ^ 08/15/2021 AES Panama S.A. 6.35% 12/21/2016 Alfa Bank 8.64% # 02/22/2017 America Movil S.A.B. de C.V. 2.38% 09/08/2016 AngloGold Holdings PLC 5.38% 04/15/2020 AngloGold Holdings PLC 6.50% 04/15/2040 ArcelorMittal S.A. Luxembourg 5.38% 06/01/2013 ArcelorMittal S.A. Luxembourg 3.75% 08/05/2015 Australia and New Zealand Banking Group Ltd. 4.88% ^ 01/12/2021 Banco Bradesco S.A. 2.56% # 05/16/2014 Banco de Bogota S.A. 5.00% ^ 01/15/2017 Banco de Credito del Peru 6.88% # ^ 09/16/2026 Banco de Credito del Peru 6.88% # 09/16/2026 Banco de Credito del Peru 9.75% # 11/06/2069 Banco do Nordeste 3.63% 11/09/2015 Banco Internacional del Peru 5.75% 10/07/2020 Banco Internacional del Peru 8.50% # 04/23/2070 Banco Mercantil del Norte 4.38% 07/19/2015 Banco Mercantil del Norte 6.86% # 10/13/2021 BanColombia S.A. 5.95% 06/03/2021 BP Capital Markets PLC 4.75% 03/10/2019 British Telecommunications PLC 5.95% 01/15/2018 BTA Bank 10.75% # 07/01/2018 C10 Capital Ltd. 6.72% # 12/31/2016 CCL Finance Ltd. 9.50% 08/15/2014 CNOOC Finance 2011 Ltd. 4.25% 01/26/2021 CNPC Overseas Capital Ltd. 3.13% 04/28/2016 Continental Banco Trust 7.38% # ^ 10/07/2040 Continental Banco Trust 7.38% # 10/07/2040 Controladora Comercial Mexicana S.A.B. de C.V. 7.00% 06/30/2018 Corporacion Lindley S.A. 6.75% ^ 11/23/2021 Corporacion Nacional del Cobre de Chile 3.75% 11/04/2020 Corporacion Nacional del Cobre de Chile 3.88% ^ 11/03/2021 Corporacion Pesquera Inca S.A.C. 9.00% 02/10/2017 Corporacion Pesquera Inca S.A.C. 9.00% 02/10/2017 Cosan Overseas Ltd. 8.25% 11/05/2010 Covidien International Finance S.A. 2.80% 06/15/2015 Covidien International Finance S.A. 6.00% 10/15/2017 Development Bank of Kazakhstan 7.38% 11/12/2013 Development Bank of Kazakhstan 6.00% 03/23/2026 Dolphin Energy Ltd. 5.89% 06/15/2019 Ecopetrol S.A. 7.63% 07/23/2019 EGE Haina Finance Company 9.50% 04/26/2017 EGE Haina Finance Company 9.50% 04/26/2017 Empresa de Energia de Bogota S.A. 6.13% ^ 11/10/2021 Empresa Nacional del Petroleo 4.75% ^ 12/06/2021 Empresas ICA S.A.B. de C.V. 8.90% 02/04/2021 Enersis S.A. 7.38% 01/15/2014 Eurasian Development Bank 7.38% 09/29/2014 Export-Import Bank of Korea 3.75% 10/20/2016 France Telecom S.A. 2.75% 09/14/2016 Gaz Capital S.A. 7.34% 04/11/2013 Gaz Capital S.A. 5.09% 11/29/2015 Globo Communicacao e Participacoes S.A. 6.25% # 07/20/2010 Gol Finance 9.25% 07/20/2020 Gold Fields Orogen Holdings 4.88% 10/07/2020 Gold Fields Orogen Holdings 4.88% ^ 10/07/2020 GRUMA S.A.B. de C.V. 7.75% 12/29/2041 Grupo Famsa S.A.B. de C.V. 11.00% 07/20/2015 Grupo KUO S.A.B de C.V. 9.75% 10/17/2017 Gruposura Finance 5.70% ^ 05/18/2021 Hongkong Electric Finance Ltd. 4.25% 12/14/2020 Hutchison Whampoa International 4.63% 09/11/2015 IIRSA Norte Finance Ltd. 8.75% 05/30/2024 Industrial Bank of Korea 3.75% 09/29/2016 Industrial Trust 8.25% ^ 07/27/2021 Industry & Construction Bank 5.01% # 09/29/2015 Inkia Energy Ltd. 8.38% 04/04/2021 Inkia Energy Ltd. 8.38% ^ 04/04/2021 Instituto Costarricense de Electricidad 6.95% 11/10/2021 Instituto Costarricense de Electricidad 6.95% ^ 11/10/2021 Interbank Peru 8.50% #I/F 04/23/2070 Intercorp Retail Trust 8.88% ^ 11/14/2018 Ixe Banco S.A. 9.25% 10/14/2020 Ixe Banco S.A. 9.75% 12/29/2041 JBS Finance II Ltd. 8.25% 01/29/2018 Kazkommertsbank JSC 8.50% ^ 05/11/2018 Kuznetski Capital S.A. 5.97% # 11/25/2015 Marfrig Holdings B.V. 8.38% ^ 05/09/2018 Marfrig Holdings B.V. 8.38% 05/09/2018 MCE Finance Ltd. 10.25% 05/15/2018 Minerva Overseas II Ltd. 10.88% 11/15/2019 MMG Fiduc (AES El Salvador) 6.75% 02/01/2016 Nakilat, Inc. 6.27% 12/31/2033 NET Servicos de Comunicacao S.A. 7.50% 01/27/2020 NII Capital Corporation 8.88% 12/15/2019 Nova Chemicals Corporation 8.38% 11/01/2016 Odebrecht Finance Ltd. 7.50% 09/14/2010 Odebrecht Finance Ltd. 7.50% ^ 12/31/2049 Oversea-Chinese Banking Corporation 4.25% # 11/18/2019 Pacific Rubiales Energy Corporation 8.75% 11/10/2016 Pacific Rubiales Energy Corporation 7.25% ^ 12/12/2021 Pan American Energy LLC 7.88% 05/07/2021 Petrobras Energia S.A. 5.88% 05/15/2017 Petrobras International Finance Company 3.88% 01/27/2016 Pohang Iron and Steel Company 4.25% ^ 10/28/2020 Pohang Iron and Steel Company 5.25% ^ 04/14/2021 PTTEP Australia International Finance Ltd. 4.15% 07/19/2015 Ras Laffan Liquefied Natural Gas Company 5.83% 09/30/2016 Ras Laffan Liquefied Natural Gas Company 5.84% 09/30/2027 Royal Bank of Canada 2.30% 07/20/2016 Royal KPN N.V. 8.38% 10/01/2030 Russian Agricultural Bank 6.00% # 06/03/2021 Russian Agricultural Bank 6.00% # ^ 06/03/2021 SCF Capital Ltd. 5.38% 10/27/2017 Sigma Alimentos S.A. 6.88% 12/16/2019 Sociedad Quimica y Minera S.A. 5.50% 04/21/2020 Southern Copper Corporation 6.38% 07/27/2015 Southern Copper Corporation 6.75% 04/16/2040 Telefonos de Mexico S.A.B. 5.50% 01/27/2015 Temasek Financial Ltd. 4.30% 10/25/2019 Tengizchevroil Finance Corporation 6.12% 11/15/2014 Transneft 5.67% 03/05/2014 Vale Overseas Ltd. 4.63% 09/15/2020 Vimpel Communications 7.75% ^ 02/02/2021 Vimpel Communications 7.75% 02/02/2021 VimpelCom Holdings B.V. 7.50% ^ 03/01/2022 Virgolino de Oliveira Finance Ltd. 10.50% 01/28/2018 VTB Capital S.A. 6.88% 05/29/2018 WPE International Cooperatief U.A. 10.38% ^ 09/30/2020 WPE International Cooperatief U.A. 10.38% 09/30/2020 YPF Sociedad Anonima 10.00% 11/02/2028 YPF Sociedad Anonima 10.00% 11/02/2028 Total Foreign Corporate Bonds (Cost $170,738,953) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 2.9% 1Malaysia Sukuk Global Bank 3.93% 06/04/2015 Colombia Government International Bond 2.25% # 11/16/2015 Colombia Government International Bond 4.38% 07/12/2021 Corporacion Andina de Fomento 3.75% 01/15/2016 Halyk Savings Bank 9.25% 10/16/2013 Hydro-Quebec 8.00% 02/01/2013 Hydro-Quebec 7.50% 04/01/2016 Hydro-Quebec 2.00% 06/30/2016 Korea Development Bank 8.00% 01/23/2014 Korea Development Bank 4.00% 09/09/2016 Pemex Project Funding Master Trust 6.63% 06/15/2035 Province of New Brunswick 2.75% 06/15/2018 Province of Ontario 2.30% 05/10/2016 Province of Ontario 4.95% 11/28/2016 Republic of Chile 3.25% 09/14/2021 State of Qatar 3.13% ^ 01/20/2017 State of Qatar 4.50% ^ 01/20/2022 United Mexican States 5.63% 01/15/2017 Wakala Global Sukuk BHD 2.99% 07/06/2016 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $44,753,156) US Government / Agency Mortgage Backed Securities - 23.5% Federal Home Loan Mortgage Corporation, Pool G01840 5.00% 07/01/2035 Federal Home Loan Mortgage Corporation, Pool G04817 5.00% 09/01/2038 Federal Home Loan Mortgage Corporation, Pool N70081 5.50% 07/01/2038 Federal Home Loan Mortgage Corporation, Pool U60299 4.00% 11/01/2040 Federal Home Loan Mortgage Corporation, Series 2692-SC 12.70% #I/F 07/15/2033 Federal Home Loan Mortgage Corporation, Series 2722-PS 9.58% #I/F 12/15/2033 Federal Home Loan Mortgage Corporation, Series 2750-ZT 5.00% 02/15/2034 Federal Home Loan Mortgage Corporation, Series 2890-ZA 5.00% 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3002-SN 6.22% #I/F I/O 07/15/2035 Federal Home Loan Mortgage Corporation, Series 3045-DI 6.45% #I/F I/O 10/15/2035 Federal Home Loan Mortgage Corporation, Series 3116-Z 5.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3117-ZN 4.50% 02/15/2036 Federal Home Loan Mortgage Corporation, Series 3203-ZC 5.00% 07/15/2036 Federal Home Loan Mortgage Corporation, Series 3275-SC 5.80% #I/F I/O 02/15/2037 Federal Home Loan Mortgage Corporation, Series 3382-SB 5.72% #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S 6.11% #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SX 5.90% #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-GS 5.37% #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-SG 5.37% #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3524-LB 5.92% # 06/15/2038 Federal Home Loan Mortgage Corporation, Series 3562-WS 4.67% #I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3582-SA 5.72% #I/F I/O 10/15/2049 Federal Home Loan Mortgage Corporation, Series 3606-CS 6.07% #I/F I/O 12/15/2039 Federal Home Loan Mortgage Corporation, Series 3616-SG 6.07% #I/F I/O 03/15/2032 Federal Home Loan Mortgage Corporation, Series 3626-AZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3641-TB 4.50% 03/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-SC 5.49% #I/F I/O 05/15/2040 Federal Home Loan Mortgage Corporation, Series 3666-VZ 5.50% 08/15/2036 Federal Home Loan Mortgage Corporation, Series 3688-CM 4.00% 07/15/2029 Federal Home Loan Mortgage Corporation, Series 3738-BD 4.00% 10/15/2030 Federal Home Loan Mortgage Corporation, Series 3745-ST 9.51% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3745-SY 9.44% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3758-SL 5.36% #I/F 05/15/2039 Federal Home Loan Mortgage Corporation, Series 3768-MS 9.46% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ 4.50% 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-YA 3.50% 12/15/2030 Federal Home Loan Mortgage Corporation, Series 3780-BS 9.34% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-YS 9.34% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3786-SG 8.94% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3793-SA 9.24% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3795-VZ 4.00% 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3798-SD 9.04% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3805-KS 8.94% #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3806-CZ 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3808-DB 3.50% 02/15/2031 Federal Home Loan Mortgage Corporation, Series 3818-CZ 4.50% 03/15/2041 Federal Home Loan Mortgage Corporation, Series 3819-ZU 5.50% 07/15/2034 Federal Home Loan Mortgage Corporation, Series 3824-EY 3.50% 03/15/2031 Federal Home Loan Mortgage Corporation, Series 3828-SW 12.37% #I/F 02/15/2041 Federal Home Loan Mortgage Corporation, Series 3863-ZA 5.50% 08/15/2034 Federal Home Loan Mortgage Corporation, Series 3877-EY 4.50% 06/15/2041 Federal Home Loan Mortgage Corporation, Series 3888-ZG 4.00% 07/15/2041 Federal Home Loan Mortgage Corporation, Series 3910-GZ 5.00% 08/15/2041 Federal Home Loan Mortgage Corporation, Series 3972-AZ 3.50% 12/15/2041 Federal Home Loan Mortgage Corporation, Series R003-ZA 5.50% 10/15/2035 Federal National Mortgage Association, Series 2003-117-KS 6.81% #I/F I/O 08/25/2033 Federal National Mortgage Association, Series 2003-92-PZ 5.00% 09/25/2033 Federal National Mortgage Association, Series 2003-W17-1A7 5.75% 08/25/2033 Federal National Mortgage Association, Series 2006-101-SA 6.29% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-56-SM 6.46% #I/F I/O 07/25/2036 Federal National Mortgage Association, Series 2007-116-BI 5.96% #I/F I/O 05/25/2037 Federal National Mortgage Association, Series 2007-30-OI 6.15% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2008-14-ZA 5.50% 03/25/2038 Federal National Mortgage Association, Series 2008-29-ZA 4.50% 04/25/2038 Federal National Mortgage Association, Series 2008-62-SC 5.71% #I/F I/O 07/25/2038 Federal National Mortgage Association, Series 2009-111-EZ 5.00% 01/25/2040 Federal National Mortgage Association, Series 2009-111-SE 5.96% #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2009-16-MZ 5.00% 03/25/2029 Federal National Mortgage Association, Series 2009-48-WS 5.66% #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-62-PS 5.81% #I/F I/O 08/25/2039 Federal National Mortgage Association, Series 2009-77-ZA 4.50% 10/25/2039 Federal National Mortgage Association, Series 2009-83-Z 4.50% 10/25/2039 Federal National Mortgage Association, Series 2010-101-ZH 4.50% 07/25/2040 Federal National Mortgage Association, Series 2010-109-BS 52.03% #I/F 10/25/2040 Federal National Mortgage Association, Series 2010-112-ZA 4.00% 10/25/2040 Federal National Mortgage Association, Series 2010-121-SD 4.21% #I/F I/O 10/25/2040 Federal National Mortgage Association, Series 2010-137-VS 14.19% #I/F 12/25/2040 Federal National Mortgage Association, Series 2010-150-ZA 4.00% 01/25/2041 Federal National Mortgage Association, Series 2010-31-SA 4.71% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-34-PS 4.64% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-35-SP 6.06% #I/F I/O 04/25/2050 Federal National Mortgage Association, Series 2010-35-SV 6.16% #I/F I/O 04/25/2040 Federal National Mortgage Association, Series 2010-37-MY 4.50% 04/25/2040 Federal National Mortgage Association, Series 2010-59-PS 6.16% #I/F I/O 03/25/2039 Federal National Mortgage Association, Series 2010-59-SC 4.71% #I/F I/O 01/25/2040 Federal National Mortgage Association, Series 2010-64-EZ 5.00% 06/25/2040 Federal National Mortgage Association, Series 2010-7-PE 5.00% 02/25/2040 Federal National Mortgage Association, Series 2010-90-GS 5.71% #I/F I/O 08/25/2040 Federal National Mortgage Association, Series 2010-99-SG 23.65% #I/F 09/25/2040 Federal National Mortgage Association, Series 2011-127-PM 4.00% 12/25/2041 Federal National Mortgage Association, Series 2011-18-S 8.89% #I/F 03/25/2041 Federal National Mortgage Association, Series 2011-18-UZ 4.00% 03/25/2041 Federal National Mortgage Association, Series 2011-25-KY 3.00% 04/25/2026 Federal National Mortgage Association, Series 2011-29-AL 3.50% 04/25/2031 Federal National Mortgage Association, Series 2011-63-ZE 4.00% 08/25/2038 Federal National Mortgage Association, Series 2011-72-LZ 5.50% 04/25/2037 Federal National Mortgage Association, Series 2011-77-CZ 4.00% 08/25/2041 Federal National Mortgage Association, Series 2011-87-US 13.14% #I/F 09/25/2041 Federal National Mortgage Association, Series 2011-88-SB 8.76% #I/F 09/25/2041 Federal National Mortgage Association, Series 400-S4 5.16% #I/F I/O 11/25/2039 Federal National Mortgage Association Pass-Thru, Pool 555743 5.00% 09/01/2033 Federal National Mortgage Association Pass-Thru, Pool 735382 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735383 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735402 5.00% 04/01/2035 Federal National Mortgage Association Pass-Thru, Pool 735484 5.00% 05/01/2035 Federal National Mortgage Association Pass-Thru, Pool 931104 5.00% 05/01/2039 Federal National Mortgage Association Pass-Thru, Pool 995112 5.50% 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB2123 4.00% 01/01/2031 Federal National Mortgage Association Pass-Thru, Pool AB2370 4.50% 09/01/2035 Federal National Mortgage Association Pass-Thru, Pool AC1032 5.00% 06/01/2040 Federal National Mortgage Association Pass-Thru, Pool AD2177 4.50% 06/01/2030 Federal National Mortgage Association Pass-Thru, Pool AH7309 4.00% 02/01/2031 Federal National Mortgage Association Pass-Thru, Pool AJ1399 4.00% 09/01/2041 Federal National Mortgage Association Pass-Thru, Pool AJ7677 3.50% 12/01/2041 Federal National Mortgage Association Pass-Thru, Pool MA0264 4.50% 12/01/2029 Federal National Mortgage Association Pass-Thru, Pool MA0282 5.00% 12/01/2039 Federal National Mortgage Association Pass-Thru, Pool MA0353 4.50% 03/01/2030 Federal National Mortgage Association Pass-Thru, Pool MA0468 5.00% 07/01/2040 Federal National Mortgage Association Pass-Thru, Pool MA0871 4.00% 10/01/2041 Government National Mortgage Association, Series 2003-67-SP 6.82% #I/F I/O 08/20/2033 Government National Mortgage Association, Series 2008-82-SM 5.77% #I/F I/O 09/20/2038 Government National Mortgage Association, Series 2009-32-ZE 4.50% 05/16/2039 Government National Mortgage Association, Series 2009-35-DZ 4.50% 05/20/2039 Government National Mortgage Association, Series 2009-75-GZ 4.50% 09/20/2039 Government National Mortgage Association, Series 2009-75-HZ 5.00% 09/20/2039 Government National Mortgage Association, Series 2010-25-ZB 4.50% 02/16/2040 Government National Mortgage Association, Series 2011-45-GZ 4.50% 03/20/2041 Government National Mortgage Association, Series 2011-71-ZA 4.50% 02/20/2041 Total US Government / Agency Mortgage Backed Securities (Cost $349,280,347) US Government Bonds and Notes - 20.7% United States Treasury Bonds 8.75% 08/15/2020 United States Treasury Bonds 8.00% 11/15/2021 United States Treasury Bonds 6.00% 02/15/2026 United States Treasury Bonds 6.13% 11/15/2027 United States Treasury Bonds 4.75% 02/15/2037 United States Treasury Bonds 4.38% 11/15/2039 United States Treasury Bonds 4.25% 11/15/2040 United States Treasury Notes 0.63% 02/28/2013 United States Treasury Notes 1.88% 04/30/2014 United States Treasury Notes 1.25% 10/31/2015 United States Treasury Notes 1.50% 07/31/2016 United States Treasury Notes 2.75% 11/30/2016 United States Treasury Notes 2.38% 07/31/2017 United States Treasury Notes 2.38% 05/31/2018 Total US Government Bonds and Notes (Cost $316,531,827) Short Term Investments - 6.2% Fidelity Institutional Government Portfolio 0.01% 1 Total Short Term Investments (Cost $96,489,771) Total Investments - 99.6% (Cost $1,523,984,354) Other Assets in Excess of Liabilities - 0.4% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of December 31, 2011. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2011, the value of these securities amounted to $101,830,716 or 6.6% of net assets. 1 Seven-day yield as of December 31, 2011 I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates As of December 31, 2011, the cost basis of invesments for income tax purposes were as follows+: Tax Cost of Investments Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation (Depreciation) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. DoubleLine Emerging Markets Fixed Income Fund Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Security Description Rate Maturity Value $ Foreign Corporate Bonds - 87.8% Abu Dhabi - 2.8% Abu Dhabi National Energy Company 5.88% ^ 12/13/2021 Dolphin Energy Ltd. 5.89% 06/15/2019 Argentina - 4.2% Pan American Energy LLC 7.88% 05/07/2021 Petrobras Energia S.A. 5.88% 05/15/2017 WPE International Cooperatief U.A. 10.38% ^ 09/30/2020 WPE International Cooperatief U.A. 10.38% 09/30/2020 YPF Sociedad Anonima 10.00% 11/02/2028 Brazil - 9.8% Banco Bradesco S.A. 2.56% # 05/16/2014 Banco do Nordeste 3.63% 11/09/2015 CCL Finance Ltd. 9.50% 08/15/2014 Cosan Overseas Ltd. 8.25% 11/05/2010 Globo Communicacao e Participacoes S.A. 6.25% # 07/20/2010 Gol Finance 9.25% 07/20/2020 JBS Finance II Ltd. 8.25% ^ 01/29/2018 JBS Finance II Ltd. 8.25% 01/29/2018 Marfrig Holdings B.V. 8.38% ^ 05/09/2018 Minerva Overseas II Ltd. 10.88% 11/15/2019 NET Servicos de Comunicacao S.A. 7.50% 01/27/2020 Odebrecht Finance Ltd. 7.50% 09/14/2010 Petrobras International Finance Company 3.88% 01/27/2016 Vale Overseas Ltd. 4.63% 09/15/2020 Virgolino de Oliveira Finance Ltd. 10.50% 01/28/2018 Chile - 4.1% AES Gener S.A. 5.25% ^ 08/15/2021 Corporacion Nacional del Cobre de Chile 3.75% 11/04/2020 Corporacion Nacional del Cobre de Chile 3.88% ^ 11/03/2021 Empresa Nacional del Petroleo 4.75% ^ 12/06/2021 Enersis S.A. 7.38% 01/15/2014 Sociedad Quimica y Minera S.A. 5.50% 04/21/2020 China - 4.7% CNOOC Finance 2011 Ltd. 4.25% 01/26/2021 CNPC Overseas Capital Ltd. 3.13% 04/28/2016 Hongkong Electric Finance Ltd. 4.25% 12/14/2020 Hutchison Whampoa International 4.63% 09/11/2015 MCE Finance Ltd. 10.25% 05/15/2018 Colombia - 5.0% Banco de Bogota S.A. 5.00% ^ 01/15/2017 BanColombia S.A. 5.95% 06/03/2021 Ecopetrol S.A. 7.63% 07/23/2019 Empresa de Energia de Bogota S.A. 6.13% ^ 11/10/2021 Gruposura Finance 5.70% ^ 05/18/2021 Pacific Rubiales Energy Corporation 8.75% 11/10/2016 Pacific Rubiales Energy Corporation 7.25% ^ 12/12/2021 Costa Rica - 1.9% Instituto Costarricense de Electricidad 6.95% ^ 11/10/2021 Instituto Costarricense de Electricidad 6.95% 11/10/2021 Dominican Republic - 4.2% AES Andres Dominicana Ltd. 9.50% 11/12/2020 EGE Haina Finance Company 9.50% 04/26/2017 El Salvador - 0.3% MMG Fiduc (AES El Salvador) 6.75% 02/01/2016 Guatemala - 0.4% Industrial Trust 8.25% ^ 07/27/2021 India - 0.2% Reliance Industries Ltd. 8.25% 01/15/2027 Kazakhstan - 3.4% BTA Bank 10.75% # 07/01/2018 Development Bank of Kazakhstan 7.38% 11/12/2013 Development Bank of Kazakhstan 6.00% 03/23/2026 Eurasian Development Bank 7.38% 09/29/2014 Kazkommertsbank JSC 8.50% ^ 05/11/2018 Tengizchevroil Finance Corporation 6.12% 11/15/2014 Mexico - 12.5% America Movil S.A.B. de C.V. 2.38% 09/08/2016 Banco Mercantil del Norte 4.38% 07/19/2015 Banco Mercantil del Norte 6.86% # 10/13/2021 C10 Capital Ltd. 6.72% # 12/31/2016 Controladora Comercial Mexicana S.A.B. de C.V. 7.00% 06/30/2018 Empresas ICA S.A.B. de C.V. 8.90% 02/04/2021 GRUMA S.A.B. de C.V. 7.75% 12/29/2041 Grupo Famsa S.A.B. de C.V. 11.00% 07/20/2015 Grupo KUO S.A.B. de C.V. 9.75% 10/17/2017 Ixe Banco S.A. 9.25% 10/14/2020 Ixe Banco S.A. 9.75% 12/29/2041 NII Capital Corporation 8.88% 12/15/2019 Petroleos Mexicanos 5.50% 01/21/2021 Sigma Alimentos S.A. 5.63% 04/14/2018 Sigma Alimentos S.A. 6.88% 12/16/2019 Telefonos de Mexico S.A.B. 5.50% 01/27/2015 Panama - 0.0% AES Panama S.A. 6.35% 12/21/2016 Peru - 12.1% Banco de Credito del Peru 6.88% # ^ 09/16/2026 Banco de Credito del Peru 6.88% # 09/16/2026 Banco de Credito del Peru 9.75% # 11/06/2069 Banco Internacional del Peru 5.75% 10/07/2020 Banco Internacional del Peru 8.50% # 04/23/2070 Banco Internacional del Peru 8.50% # ^ 04/23/2070 Continental Banco Trust 7.38% # ^ 10/07/2040 Continental Banco Trust 7.38% # 10/07/2040 Corporacion Lindley S.A. 6.75% ^ 11/23/2021 Corporacion Pesquera Inca S.A.C. 9.00% 02/10/2017 IIRSA Norte Finance Ltd. 8.75% 05/30/2024 Inkia Energy Ltd. 8.38% ^ 04/04/2021 Inkia Energy Ltd. 8.38% 04/04/2021 Intercorp Retail Trust 8.88% ^ 11/14/2018 Southern Copper Corporation 6.38% 07/27/2015 Southern Copper Corporation 6.75% 04/16/2040 Qatar - 4.5% Nakilat, Inc. 6.27% 12/31/2033 Ras Laffan Liquefied Natural Gas Company 5.83% 09/30/2016 Ras Laffan Liquefied Natural Gas Company 5.84% 09/30/2027 Russia - 8.8% Alfa Bank 8.64% # 02/22/2017 Gaz Capital S.A. 7.34% 04/11/2013 Gaz Capital S.A. 5.09% 11/29/2015 Industry & Construction Bank 5.01% # 09/29/2015 Kuznetski Capital S.A. 5.97% # 11/25/2015 Russian Agricultural Bank 6.00% # ^ 06/03/2021 Russian Agricultural Bank 6.00% # 06/03/2021 SCF Capital Ltd. 5.38% 10/27/2017 Transneft 5.67% 03/05/2014 Vimpel Communications 7.75% ^ 02/02/2021 Vimpel Communications 7.75% 02/02/2021 VimpelCom Holdings B.V. 7.50% ^ 03/01/2022 VTB Capital S.A. 6.88% 05/29/2018 Singapore - 3.4% Oversea-Chinese Banking Corporation 4.25% # 11/18/2019 Temasek Financial Ltd. 4.30% 10/25/2019 South Africa - 4.3% AngloGold Holdings PLC 5.38% 04/15/2020 AngloGold Holdings PLC 6.50% 04/15/2040 Gold Fields Orogen Holdings 4.88% ^ 10/07/2020 Gold Fields Orogen Holdings 4.88% 10/07/2020 South Korea - 0.4% Export-Import Bank of Korea 3.75% 10/20/2016 Industrial Bank of Korea 3.75% 09/29/2016 Thailand - 0.8% PTTEP Australia International Finance Ltd. 4.15% 07/19/2015 Total Foreign Corporate Bonds (Cost $231,511,419) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 9.6% Chile - 0.2% Republic of Chile 3.25% 09/14/2021 Colombia - 2.8% Colombia Government International Bond 2.25% # 11/16/2015 Colombia Government International Bond 4.38% 07/12/2021 Kazakhstan - 0.5% Halyk Savings Bank 9.25% 10/16/2013 Malaysia - 2.5% 1Malaysia Sukuk Global Bank 3.93% 06/04/2015 Wakala Global Sukuk BHD 2.99% 07/06/2016 Qatar - 3.6% State of Qatar 3.13% ^ 01/20/2017 State of Qatar 4.50% ^ 01/20/2022 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $24,254,019) Short Term Investments - 4.5% Fidelity Institutional Government Portfolio 0.01% 1 Total Short Term Investments (Cost $11,399,363) Total Investments - 101.9% (Cost $267,164,801) Liabilities in Excess of Other Assets - (1.9)% NET ASSETS - 100.0% ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2011, the value of these securities amounted to $50,148,574 or 19.6% of net assets. 1 Seven-day yield as of December 31, 2011 # Variable rate security.Rate disclosed as of December 31, 2011. As of December 31, 2011, the cost basis of invesments for income tax purposes were as follows+: Tax Cost of Investments Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation (Depreciation) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. DoubleLine Multi-Asset Growth Fund Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Security Description Rate Maturity Value $ Non-Agency Collateralized Mortgage Obligations - 12.6% Adjustable Rate Mortgage Trust, Series 2006-1-2A1 3.14% # 03/25/2036 Banc of America Alternative Loan Trust, Series 2006-7-A4 6.00% # 10/25/2036 BCAP LLC Trust, Series 2007-AA2-2A5 6.00% 04/25/2037 BCAP LLC Trust, Series 2010-RR6-1A20 9.16% # ^ 08/26/2022 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 4.83% 08/15/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PW10-AM 5.45% # 12/11/2040 Chaseflex Trust, Series 2007-M1-2F4 6.35% # 08/25/2037 Citi Mortgage Alternative Loan Trust, Series 2007-A6-1A11 6.00% 06/25/2037 Citicorp Mortgage Securities, Inc., Series 2007-2-3A1 5.50% 02/25/2037 Citigroup Mortgage Loan Trust, Inc., Series 2009-7-2A2 5.50% ^ 10/25/2021 Commercial Mortgage Asset Trust, Series 1999-C1-B 7.23% # 01/17/2032 Countrywide Alternative Loan Trust, Series 2006-32CB-A16 5.50% 11/25/2036 Countrywide Alternative Loan Trust, Series 2006-J1-2A1 7.00% 02/25/2036 Countrywide Alternative Loan Trust, Series 2007-17CB-1A10 28.55% #I/F 08/25/2037 Countrywide Alternative Loan Trust, Series 2007-21CB-2A2 27.23% #I/F 09/25/2037 Countrywide Home Loans, Series 2007-4-1A5 6.50% 05/25/2037 Credit Suisse First Boston Mortgage Securities Corporation, Series 2002-CKS4-A2 5.18% 11/15/2036 Credit Suisse First Boston Mortgage Securities Corporation, Series 2005-8-1A3 5.25% 09/25/2035 Credit Suisse Mortgage Capital Certificates, Series 2006-9-4A1 6.00% 11/25/2036 Credit Suisse Mortgage Capital Certificates, Series 2010-7R-4A17 8.89% # ^ 04/26/2037 Deutsche Mortgage Securities, Inc., Series 2006-PR1-3A1 11.73% # ^I/F 04/15/2036 Deutsche Mortgage Securities, Inc., Series 2006-PR1-5AI4 11.73% # ^I/F 04/15/2036 First Horizon Alternative Mortgage Securities, Series 2007-FA2-1A3 6.00% 04/25/2037 GE Capital Commercial Mortgage Corporation, Series 2002-1A-A3 6.27% 12/10/2035 GE Capital Commercial Mortgage Corporation, Series 2005-C1-A2 4.35% 06/10/2048 GMAC Commercial Mortgage Securities, Inc., Series 2004-C2-A2 4.76% 08/10/2038 GSAA Home Equity Trust, Series 2006-15-AF3B 5.93% # 09/25/2036 GSR Mortgage Loan Trust, Series 2006-2F-2A20 10.83% #I/F 02/25/2036 JP Morgan Alternative Loan Trust, Series 2005-S1-2A11 6.00% 12/25/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2002-CIB5-A1 4.37% 10/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2005-CB12-X1 0.11% # ^ I/O 09/12/2037 JP Morgan Mortgage Acquisition Corporation, Series 2006-CH2-AF3 5.46% # 10/25/2036 LB-UBS Commercial Mortgage Trust, Series 2003-C7-A2 4.06% # 09/15/2027 LB-UBS Commercial Mortgage Trust, Series 2005-C2-A3 4.91% 04/15/2030 LB-UBS Commercial Mortgage Trust, Series 2006-C6-XCP 0.67% # I/O 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2006-C7-A2 5.30% 11/15/2038 Lehman Mortgage Trust, Series 2006-4-1A3 5.11% #I/F I/O 08/25/2036 Lehman Mortgage Trust, Series 2006-4-1A4 6.00% 08/25/2036 Lehman Mortgage Trust, Series 2007-5-11A1 5.97% # 06/25/2037 Long Beach Mortgage Loan Trust, Series 2005-WL2-M1 0.76% # 08/25/2035 Morgan Stanley Capital, Inc., Series 2004-HQ3-A3 4.49% 01/13/2041 Morgan Stanley Capital, Inc., Series 2005-HQ6-X2 0.44% # I/O 08/13/2042 Morgan Stanley Capital, Inc., Series 2007-IQ16-X2 0.23% # ^ I/O 12/12/2049 Morgan Stanley Mortgage Loan Trust, Series 2007-13-6A1 6.00% 10/25/2037 Residential Accredit Loans, Inc., Series 2006-QS10-A9 6.50% 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS13-1A8 6.00% 09/25/2036 Residential Accredit Loans, Inc., Series 2006-QS2-1A4 5.50% 02/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A4 0.69% # 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS7-A5 5.31% #I/F I/O 06/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A4 0.74% # 08/25/2036 Residential Accredit Loans, Inc., Series 2006-QS8-A5 5.26% #I/F I/O 08/25/2036 Residential Asset Mortgage Products, Inc., Series 2004-RS9-AI4 4.77% # 10/25/2032 Residential Asset Securitization Trust, Series 2005-A12-A12 5.50% 11/25/2035 Salomon Brothers Mortgage Securities, Series 2002-KEY2-A2 4.47% 03/18/2036 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23-APB 5.45% 01/15/2045 Washington Mutual Mortgage Pass-Through Certificates, Series 2004-RS1-A1 4.50% 11/25/2033 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-8-A6 5.77% # 10/25/2036 WF-RBS Commercial Mortgage Trust, Series 2011-C3-XA 1.74% # ^ I/O 03/15/2044 Total Non-Agency Collateralized Mortgage Obligations (Cost $12,676,546) Foreign Corporate Bonds - 1.7% AES Andres Dominicana Ltd. 9.50% 11/12/2020 BTA Bank 10.75% # 07/01/2018 C10 Capital Ltd. 6.72% # 12/31/2016 Continental Banco Trust 7.38% # 10/07/2040 Corporacion Pesquera Inca S.A.C. 9.00% 02/10/2017 Development Bank of Kazakhstan 6.00% 03/23/2026 EGE Haina Finance Company 9.50% 04/26/2017 Empresas ICA S.A.B. de C.V. 8.90% 02/04/2021 GRUMA S.A.B. de C.V. 7.75% 12/29/2041 Grupo Famsa S.A.B. de C.V. 11.00% 07/20/2015 Industrial Trust 8.25% ^ 07/27/2021 Marfrig Holdings B.V. 8.38% ^ 05/09/2018 Minerva Overseas II Ltd. 10.88% 11/15/2019 VimpelCom Holdings B.V. 7.50% ^ 03/01/2022 WPE International Cooperatief U.A. 10.38% 09/30/2020 YPF Sociedad Anonima 10.00% 11/02/2028 Total Foreign Corporate Bonds (Cost $1,905,295) US Government / Agency Mortgage Backed Securities - 7.4% Federal Home Loan Mortgage Corporation, Series 2890-ZA 5.00% 11/15/2034 Federal Home Loan Mortgage Corporation, Series 3261-SA 6.15% #I/F I/O 01/15/2037 Federal Home Loan Mortgage Corporation, Series 3355-BI 5.77% #I/F I/O 08/15/2037 Federal Home Loan Mortgage Corporation, Series 3384-S 6.11% #I/F I/O 11/15/2037 Federal Home Loan Mortgage Corporation, Series 3417-SX 5.90% #I/F I/O 02/15/2038 Federal Home Loan Mortgage Corporation, Series 3423-TG 0.35% #I/F I/O 03/15/2038 Federal Home Loan Mortgage Corporation, Series 3500-SA 5.24% #I/F I/O 01/15/2039 Federal Home Loan Mortgage Corporation, Series 3523-SM 5.72% #I/F I/O 04/15/2039 Federal Home Loan Mortgage Corporation, Series 3562-WS 4.67% #I/F I/O 08/15/2039 Federal Home Loan Mortgage Corporation, Series 3641-TB 4.50% 03/15/2040 Federal Home Loan Mortgage Corporation, Series 3738-MS 11.36% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3739-LS 9.44% #I/F 10/15/2040 Federal Home Loan Mortgage Corporation, Series 3779-DZ 4.50% 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-BS 9.34% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3780-YS 9.34% #I/F 12/15/2040 Federal Home Loan Mortgage Corporation, Series 3793-SB 9.79% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3796-SK 9.34% #I/F 01/15/2041 Federal Home Loan Mortgage Corporation, Series 3923-CZ 5.00% 09/15/2041 Federal Home Loan Mortgage Corporation, Series 3972-AZ 3.50% 12/15/2041 Federal National Mortgage Association, Series 2006-101-SA 6.29% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2006-123-LI 6.03% #I/F I/O 01/25/2037 Federal National Mortgage Association, Series 2007-57-SX 6.33% #I/F I/O 10/25/2036 Federal National Mortgage Association, Series 2009-49-S 6.46% #I/F I/O 07/25/2039 Federal National Mortgage Association, Series 2009-86-CI 5.51% #I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2009-90-IA 5.46% #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2009-90-IB 5.43% #I/F I/O 04/25/2037 Federal National Mortgage Association, Series 2010-155-SA 9.46% #I/F 01/25/2041 Federal National Mortgage Association, Series 2011-113-SH 9.21% #I/F 11/25/2041 Federal National Mortgage Association, Series 2011-11-SA 6.24% #I/F 03/25/2031 Federal National Mortgage Association, Series 2011-14-US 7.73% #I/F 03/25/2041 Government National Mortgage Association, Series 2009-6-SM 5.67% #I/F I/O 02/20/2038 Government National Mortgage Association, Series 2011-12-PO 0.00% P/O 12/20/2040 Government National Mortgage Association, Series 2011-14-SM 9.13% #I/F 08/16/2040 Government National Mortgage Association, Series 2011-45-GZ 4.50% 03/20/2041 Government National Mortgage Association, Series 2011-7-LS 9.31% #I/F 12/20/2040 Total US Government / Agency Mortgage Backed Securities (Cost $6,695,588) Investment Companies and Exchange Traded Notes - 18.6% Hugoton Royalty Trust iPath Dow Jones-UBS Agriculture Total Return ETN * iShares Barclays 1-3 Year Treasury Bond Fund Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF ProShares UltraShort 20+ Year Treasury * ProShares UltraShort Russell 2000 * San Juan Basin Royalty Trust SPDR Dow Jones Industrial Average ETF Trust SPDR Gold Shares * Vanguard Short-Term Bond ETF Total Investment Companies and Exchange Traded Notes (Cost $18,575,873) Mutual Funds - 24.3% (a) DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Low Duration Bond Fund DoubleLine Total Return Bond Fund Total Mutual Funds (Cost $23,506,666) Contracts (100 Shares Per Contract) Security Description Rate Maturity Value $ Purchased Options - 0.2% Australian Dollar Put, Expiration 5/17/2012, Strike Price $0.98 10 Brent European Call, Expiration 6/5/2012, Strike Price $120 5 Crude Oil Europe Call, Expiration 11/15/2013, Strike Price $130 SPDR Dow Jones Industrial Average ETF Put, Expiration 1/21/2012, Strike Price $103 Tiffany & Company Put, Expiration 1/12/2012, Strike Price $60 Total Purchased Options (Cost $341,404) Principal Amount/ Shares Security Description Rate Maturity Value $ Short Term Investments - 32.7% Fidelity Institutional Government Portfolio 0.01% 1 United States Treasury Bills 0.00% 02/23/2012 Total Short Term Investments (Cost $31,426,072) Total Investments - 97.5% (Cost $95,127,444) Other Assets in Excess of Liabilities - 2.5% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of December 31, 2011. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2011, the value of these securities amounted to $3,076,897 or 3.2% of net assets. 1 Seven-day yield as of December 31, 2011 I/F Inverse floating rate security whose interest rate moves in the opposite direction of prevailing interest rates I/O Interest only security P/O Principal only security * Non-Income Producing (a) Institutional class shares at each Fund Written Options Contracts (100 Shares Per Contract) Security Description Value $ 5 Crude Oil Europe Call, Expiration 12/15/2013, Strike Price $180 Total Written Options (Premiums Received $5,000) Long Futures Contracts Contracts Security Description Type Expiration Month Unrealized Appreciation (Depreciation) $ 10 Gold Future Buy 2/2012 Short Futures Contracts Contracts Security Description Type Expiration Month Unrealized Appreciation (Depreciation) $ 32 Australian Currency Future Sell 3/2012 Credit Default Swaps - Buy Protection(b) Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ French Republic Morgan Stanley 09/20/2016 French Republic Morgan Stanley 12/20/2016 Austria Morgan Stanley 12/20/2016 Credit Default Swaps - Sell Protection(b) Reference Entity Counterparty Notional Amount Termination Date Unrealized Appreciation (Depreciation) $ CMBX Corporation Morgan Stanley 02/17/2051 (b) If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either (i)pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or (ii)pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation. As of December 31, 2011, the cost basis of invesments for income tax purposes were as follows+: Tax Cost of Investments Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation (Depreciation) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. DoubleLine Low Duration Bond Fund Schedule of Investments December 31, 2011 (Unaudited) Principal Amount Security Description Rate Maturity Value $ Non-Agency Collateralized Mortgage Obligations - 37.4% Asset Securitization Corporation, Series 1997-D4-PS1 1.29% # I/O 04/14/2029 Bank of America Commercial Mortgage, Inc., Series 2006-5-AAB 5.38% 09/10/2047 Bank of America Commercial Mortgage, Inc., Series 2003-1-A1 3.88% 09/11/2036 Bank of America Commercial Mortgage, Inc., Series 2003-2-A4 5.06% # 03/11/2041 BCAP LLC Trust, Series 2009-RR13-6A5 6.00% # ^ 04/26/2037 Bear Stearns Commercial Mortgage Securities, Inc., Series 2002-TOP8-A2 4.83% 08/15/2038 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR3-A4 4.72% 02/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2004-PWR4-A3 5.47% # 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2005-PWR8-AAB 4.58% 06/11/2041 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-PW17-AAB 5.70% 06/11/2050 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-T28-A2 5.59% 09/11/2042 CD Commercial Mortgage Trust, Series 2007-CD4-ASB 5.28% 12/11/2049 CD Commercial Mortgage Trust, Series 2007-CD5-XP 0.18% # ^ I/O 11/15/2044 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-5-1A6 4.60% 01/25/2015 Chase Funding Mortgage Loan Asset-Backed Certificates, Series 2003-6-1A6 4.59% 11/25/2034 Commercial Mortgage Acceptance Corporation, Series 1998-C1-F 6.23% ^ 07/15/2031 Commercial Mortgage Acceptance Corporation, Series 1998-C2-F 5.44% # ^ 09/15/2030 Credit Suisse Mortgage Capital Certificates, Series 2010-1R-5A1 5.00% # ^ 01/27/2036 GE Capital Commercial Mortgage Corporation, Series 2002-1A-A3 6.27% 12/10/2035 GMAC Commercial Mortgage Securities, Inc., Series 2004-C3-AAB 4.70% 12/10/2041 Greenpoint Mortgage Funding Trust, Series 2006-AR8-1A1A 0.32% # 01/25/2047 GS Mortgage Securities Corporation II, Series 2003-C1-A3 4.61% 01/10/2040 GS Mortgage Securities Corporation II, Series 2005-GG4-XP 0.71% # ^ I/O 07/10/2039 GSR Mortgage Loan Trust, Series 2006-AR1-2A2 2.77% # 01/25/2036 Jefferies & Company, Inc., Series 2010-R7-5A1 1.26% # ^ 09/26/2035 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2004-CB8-A1A 4.16% ^ 01/12/2039 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB15-ASB 5.79% # 06/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2006-CB17-ASB 5.42% 12/12/2043 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2007-LDP12-ASB 5.83% # 02/15/2051 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2011-PLSD-A1 2.19% ^ 11/13/2044 JP Morgan Research Trust, Series 2011-2-2A3 3.50% # ^ 07/26/2036 LB-UBS Commercial Mortgage Trust, Series 2003-C5-A3 4.25% 07/15/2027 LB-UBS Commercial Mortgage Trust, Series 2003-C7-A2 4.06% # 09/15/2027 LB-UBS Commercial Mortgage Trust, Series 2005-C3-A3 4.65% 07/15/2030 LB-UBS Commercial Mortgage Trust, Series 2006-C6-XCP 0.67% # I/O 09/15/2039 Lehman XS Trust, Series 2006-11-2A1 0.42% # 06/25/2046 Merrill Lynch Mortgage Trust, Series 2003-KEY1-A4 5.24% # 11/12/2035 Merrill Lynch Mortgage Trust, Series 2004-KEY2-A4 4.86% # 08/12/2039 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-4-A2FL 0.40% # 12/12/2049 Morgan Stanley Capital, Inc., Series 2002-IQ2-A4 5.74% 12/15/2035 Morgan Stanley Capital, Inc., Series 2003-IQ5-A4 5.01% 04/15/2038 Morgan Stanley Capital, Inc., Series 2003-TOP9-A2 4.74% 11/13/2036 Morgan Stanley Capital, Inc., Series 2004-T13-A3 4.39% 09/13/2045 Morgan Stanley Capital, Inc., Series 2006-HQ9-AAB 5.69% 07/12/2044 Morgan Stanley Mortgage Loan Trust, Series 2004-1-1A1 5.00% 11/25/2018 Residential Funding Mortgage Securities Trust, Series 2003-S16-A1 4.75% 09/25/2018 Sargas CLO II Ltd., Series 2006-1A-C 1.01% # ^ 10/20/2018 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-5-5A3 5.30% # 06/25/2036 Structured Asset Securities Corporation, Series 2003-24A-1A3 2.45% # 07/25/2033 Structured Asset Securities Corporation, Series 20034-15-2A1 4.75% 09/25/2019 Wachovia Bank Commercial Mortgage Trust, Series 2002-C1-A4 6.29% 04/15/2034 Wachovia Bank Commercial Mortgage Trust, Series 2003-C3-A2 4.87% 02/15/2035 Wachovia Bank Commercial Mortgage Trust, Series 2006-C26-APB 6.00% 06/15/2045 Washington Mutual Mortgage Pass-Through Certificates, Series 2004-RS1-A1 4.50% 11/25/2033 Wells Fargo Home Equity Trust, Series 2004-2-AI5 4.89% # 05/25/2034 Wells Fargo Mortgage Backed Securities Trust, Series 2005-9-1A8 5.50% 10/25/2035 Wells Fargo Mortgage Backed Securities Trust, Series 2006-4-1A8 5.75% 04/25/2036 Wells Fargo Mortgage Backed Securities Trust, Series 2006-AR4-2A3 5.62% # 04/25/2036 Total Non-Agency Collateralized Mortgage Obligations (Cost $29,837,302) US Corporate Bonds - 15.2% Altria Group, Inc. 8.50% 11/10/2013 American Express Credit Corporation 5.88% 05/02/2013 Amgen, Inc. 1.88% 11/15/2014 Anheuser Busch Inbev Worldwide, Inc. 5.38% 11/15/2014 AT&T, Inc. 4.85% 02/15/2014 Berkshire Hathaway, Inc. 3.20% 02/11/2015 Boeing Capital Corporation 3.25% 10/27/2014 Caterpillar Financial Services Corporation 6.13% 02/17/2014 Caterpillar Financial Services Corporation 1.38% 05/20/2014 Citigroup, Inc. 0.72% # 11/05/2014 Coca-Cola Company 0.75% 11/15/2013 Comcast Corporation 6.50% 01/15/2015 ConocoPhillips Company 4.75% 02/01/2014 Daimler Finance North America LLC 6.50% 11/15/2013 DBS Bank Ltd. 2.38% 09/14/2015 DIRECTV Holdings LLC 4.75% 10/01/2014 Dow Chemical Company 7.60% 05/15/2014 Duke Energy Corporation 6.30% 02/01/2014 Ecolab, Inc. 2.38% 12/08/2014 General Electric Capital Corporation 3.75% 11/14/2014 Gilead Sciences, Inc. 2.40% 12/01/2014 Inversiones CMPC S.A. 4.88% 06/18/2013 JP Morgan Chase & Company 4.75% 05/01/2013 Kinder Morgan Energy Partners LP 5.13% 11/15/2014 Kraft Foods, Inc. 2.63% 05/08/2013 Lukoil International Finance BV 6.38% 11/05/2014 Metropolitan Life Global Funding 5.13% ^ 04/10/2013 MTR Corporation 4.50% 08/14/2013 MTR Corporation 4.75% 01/21/2014 National Rural Utilities Cooperative Finance Corporation 5.50% 07/01/2013 Petronas Global Sukuk Ltd. 4.25% 08/12/2014 Procter & Gamble Company 0.70% 08/15/2014 Qtel International Finance Ltd. 6.50% 06/10/2014 Raytheon Company 1.40% 12/15/2014 Safeway, Inc. 6.25% 03/15/2014 Sberbank of Russia 6.47% 07/02/2013 Simon Property Group LP 6.75% 05/15/2014 Southern Power Company, Series D 4.88% 07/15/2015 Southwest Airlines Company 5.25% 10/01/2014 Time Warner Cable, Inc. 6.20% 07/01/2013 United Overseas Bank Ltd. 4.50% 07/02/2013 VEB-Leasing 5.13% 05/27/2016 Wal-Mart Stores, Inc. 3.00% 02/03/2014 Wal-Mart Stores, Inc. 1.63% 04/15/2014 Wellpoint, Inc. 5.00% 12/15/2014 Wells Fargo & Company 4.38% 01/31/2013 Xerox Corporation 4.25% 02/15/2015 Total US Corporate Bonds (Cost $12,162,257) Foreign Corporate Bonds - 10.9% Abu Dhabi National Energy Company 6.60% 08/01/2013 AES Gener S.A. 7.50% 03/25/2014 America Movil S.A.B. de C.V. 2.38% 09/08/2016 Australia & New Zealand Banking Group Ltd. 2.13% ^ 01/10/2014 Banco Bradesco S.A. 2.56% # 05/16/2014 Banco de Bogota S.A. 5.00% ^ 01/15/2017 Banco de Credito del Peru 4.75% 03/16/2016 Banco do Brasil 4.50% 01/22/2015 Banco do Nordeste 3.63% 11/09/2015 Banco Mercantil del Norte 4.38% 07/19/2015 Banco Safra S.A. 3.50% 05/16/2014 Banco Santander 2.88% 11/13/2012 BanColombia S.A. 4.25% 01/12/2016 BP Capital Markets PLC 3.63% 05/08/2014 Centrais Eletricas Brasileiras S.A. 7.75% 11/30/2015 CNPC Overseas Capital Ltd. 3.13% 04/28/2016 Corporacion Nacional del Cobre de Chile 4.75% 10/15/2014 Covidien International Finance S.A. 1.88% 06/15/2013 Development Bank of Kazakhstan 7.38% 11/12/2013 Dolphin Energy Ltd. 5.89% 06/15/2019 Enersis S.A. 7.38% 01/15/2014 Eurasian Development Bank 7.38% 09/29/2014 Gaz Capital S.A. 7.34% 04/11/2013 Hutchison Whampoa International 4.63% 09/11/2015 Industrial Bank of Korea 7.13% 04/23/2014 KazMunayGas National Company 8.38% 07/02/2013 Petrobras International Finance Company 3.88% 01/27/2016 Petroleos Mexicanos 4.88% 03/15/2015 PTTEP Australia International Finance Ltd. 4.15% 07/19/2015 Ras Laffan Liquefied Natural Gas Company 5.83% 09/30/2016 Royal Bank of Cananda 1.13% # 10/30/2014 Southern Copper Corporation 6.38% 07/27/2015 Telefonos de Mexico S.A.B. 5.50% 01/27/2015 Temasek Financial Ltd. 4.50% 09/21/2015 Tengizchevroil Finance Corporation 6.12% 11/15/2014 Transneft 5.67% 03/05/2014 VTB Capital S.A. 6.88% 05/29/2018 Total Foreign Corporate Bonds (Cost $8,652,185) Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - 2.8% 1Malaysia Sukuk Global Bank 3.93% 06/04/2015 Colombia Government International Bond 2.25% # 11/16/2015 Export-Import Bank of Korea 4.13% 09/09/2015 Korea Development Bank 8.00% 01/23/2014 Pemex Project Funding Master Trust 1.13% # 12/03/2012 Republic of South Africa 6.50% 06/02/2014 State Of Qatar 5.15% 04/09/2014 Wakala Global Sukuk BHD 2.99% 07/06/2016 Total Foreign Government Bonds and Notes, Supranationals and Foreign Agencies (Cost $2,235,213) US Government / Agency Mortgage Backed Securities - 4.2% Federal Home Loan Mortgage Corporation, Pool N70081 5.50% 07/01/2038 Federal Home Loan Mortgage Corporation, Series 3872-BA 4.00% 06/15/2041 Federal National Mortgage Association, Series 2011-64-DB 4.00% 07/25/2041 Federal National Mortgage Association Pass-Thru, Pool 995112 5.50% 07/01/2036 Federal National Mortgage Association Pass-Thru, Pool AB3850 4.00% 11/01/2041 Total US Government / Agency Mortgage Backed Securities (Cost $3,275,262) Short Term Investments - 32.7% United States Treasury Bonds 3.00% 07/15/2012 Fidelity Institutional Government Portfolio 0.01% 1 Total Short Term Investments (Cost $26,032,433) Total Investments - 103.2% (Cost $82,194,652) Liabilities in Excess of Other Assets - (3.2)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of December 31, 2011. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities are determined to be liquid by the Advisor, unless otherwise noted, under procedures established by the Fund's Board of Trustees.At December 31, 2011, the value of these securities amounted to $5,676,952 or 7.1% of net assets. 1 Seven-day yield as of December 31, 2011 I/O Interest only security Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Summary of Fair Value Disclosure December 31, 2011 (Unaudited) Security Valuation.The Funds have adopted US GAAP fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted market prices in active markets Level 2 - Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3 - Unobservable inputs developed using the reporting entity’s estimates and assumptions, which reflect those that market participants would use Fixed income securities including corporate, convertible and municipal bonds and notes, U.S. government agencies, U.S. Treasury obligations, sovereign issues, bank loans, convertible referred securities and non-U.S. bonds are normally valued on the basis of quotes obtained from brokers and dealers or independent pricing services or sources. Independent pricing services typically use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. The service providers’ internal models use inputs that are observable such as, among other things, issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads, default rates and quoted prices for similar assets. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, estimated cash flows, market-based yield spreads for each tranche and current market data and incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts that are traded on a national securities or commodities exchange, are valued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Valuation adjustments may be applied to certain securities that are solely traded on a foreign exchange to account for the market movement between the close of the foreign market and the close of the NYSE. The amount of the adjustment is generally determined on the basis of recommendations from pricing services that consider the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments. Securities using these valuation adjustments are categorized as Level 2 of the fair value hierarchy. Investments in registered open-end management investment companies will be valued based upon the NAVs of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Over-the-counter financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swaps agreements, derive their values from underlying asset prices, indices, reference rates, other inputs or a combination of these factors. These instruments are normally valued on the basis of broker dealer quotations or pricing service valuations. Depending on the instrument and the terms of the transaction, the value of the derivative instruments can be estimated by a pricing service provider using a series of techniques, such as simulation pricing models. The pricing models use issuer details and other inputs that are observed from actively quoted markets such as indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees. The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are unreliable. As of December 31, 2011, the Funds did not hold securities fair valued by the Valuation Committee. The end of period timing recognition is used for the significant transfers between levels of the Funds’ assets and liabilities. There were no significant transfers into or out of level 1, 2 and 3 during the reporting period. The following is a summary of the inputs used to value the Funds’ investments as of December 31, 2011: Valuation Inputs DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund DoubleLine Multi-Asset Growth Fund DoubleLine Low Duration Bond Fund Investments in Securities Level 1 Money Market Funds $ Mutual Funds - Investment Companies and Exchange Traded Notes - Total Level 1 Level 2 US Government / Agency Mortgage Backed Securities - Non-Agency Collateralized Mortgage Obligations - US Government Bonds and Notes - Other Short Term Investments - - US Corporate Bonds - - - Foreign Corporate Bonds - Foreign Government Bonds and Notes, Supranationals and Foreign Agencies - - Purchased Options - Total Level 2 Level 3 - Total Other Financial Instruments Level 1 - Level 2 Futures Contracts - Credit Default Swaps - Written Options - - - ) - Total Level 2 - Level 3 - Total - See the Schedule of Investments for further disaggregation of investment categories. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Funds Trust By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date2/29/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Ronald R. Redell Ronald R. Redell, President Date2/29/2012 By (Signature and Title)* /s/ Susan Nichols Susan Nichols, Treasurer Date2/29/2012 * Print the name and title of each signing officer under his or her signature.
